 

Exhibit 10.3

 

 

 

____________________

MEMBERSHIP INTEREST PURCHASE AGREEMENT

____________________

BY AND AMONG

GREGG L. ANTENEN,

 

RICHARD A. VEED,

 

SEAN P. MURPHY

 

AND


FANEUIL, INC.

 



Dated as of July 31, 2019

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I
PURCHASE AND SALE1

Section 1.1

Closing1

 

Section 1.2

Purchase and Sale1

 

Section 1.3

Closing Deliveries by the Sellers3

 

Section 1.4

Closing Deliveries by Purchaser4

 

Section 1.5

Taking of Further Action4

 

Section 1.6

Withholding4

 

Article II
REPRESENTATIONS AND WARRANTIES OF EACH SELLER5

Section 2.1

Organization and Qualification5

 

Section 2.2

Authority and Enforceability5

 

Section 2.3

Governmental Approvals and Consents6

 

Section 2.4

No Conflicts6

 

Section 2.5

Company Capital Structure6

 

Section 2.6

Subsidiaries7

 

Section 2.7

Financial Statements; Conduct in the Ordinary Course7

 

Section 2.8

No Undisclosed Liabilities; Indebtedness8

 

Section 2.9

Taxes8

 

Section 2.10

Real Property9

 

Section 2.11

Tangible Property10

 

Section 2.12

Intellectual Property10

 

Section 2.13

Material Contracts12

 

Section 2.14

Employee Benefit Plans13

 

Section 2.15

Employment Matters13

 

Section 2.16

Litigation14

 

Section 2.17

Compliance with Legal Requirements15

 

Section 2.18

Interested Party Transactions15

 

Section 2.19

Third Party Expenses15

 

Section 2.20

Permits15

 

Section 2.21

Privacy and Data Security15

 

Section 2.22

Compliance with Certain Legal Requirements17

 

Section 2.23

Working Capital17

 

Section 2.24

Full Disclosure17

 

Article III
REPRESENTATIONS AND WARRANTIES OF PURCHASER17

Section 3.1

Organization18

 

Section 3.2

Authority and Enforceability18

 

-i-

--------------------------------------------------------------------------------

 

Section 3.3

Governmental Approvals and Consents18

 

Article IV
ADDITIONAL AGREEMENTS18

Section 4.1

Public Disclosure18

 

Section 4.2

Confidentiality18

 

Section 4.3

Transaction and Third Party Expenses19

 

Section 4.4

Release19

 

Section 4.5

Use of Intellectual Property20

 

Section 4.6

Working Capital20

 

Article V
Tax Matters20

Section 5.1

Tax Indemnification20

 

Section 5.2

Tax Returns20

 

Section 5.3

Tax Contests.21

 

Section 5.4

Refunds; Amendments.23

 

Section 5.5

Tax Cooperation24

 

Section 5.6

Computation of Liabilities24

 

Section 5.7

Transfer Taxes24

 

Section 5.8

Tax Treatment and Allocation.24

 

Section 5.9

Payments.25

 

Section 5.10

Conflict and Survival25

 

Section 5.11

Adjustment to Purchase Price26

 

Article VI
INDEMNIFICATION26

Section 6.1

Survival of Representations and Warranties26

 

Section 6.2

Indemnification by the Sellers26

 

Section 6.3

Indemnification by Purchaser27

 

Section 6.4

Limits on Indemnification27

 

Section 6.5

Notice of Loss; Third Party Claims27

 

Section 6.6

Payment of Indemnification Claims29

 

Section 6.7

No Duplication30

 

Article VII
GENERAL PROVISIONS30

Section 7.1

Notices30

 

Section 7.2

Interpretation31

 

Section 7.3

Entire Agreement31

 

Section 7.4

Assignment32

 

Section 7.5

Amendment; Waiver32

 

Section 7.6

Severability32

 

Section 7.7

Other Remedies32

 

-ii-

--------------------------------------------------------------------------------

 

Section 7.8

Governing Law32

 

Section 7.9

Exclusive Jurisdiction32

 

Section 7.10

Waiver of Jury Trial33

 

Section 7.11

Counterparts33

 

 

 

 

-iii-

--------------------------------------------------------------------------------

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) is made and
entered into as of July 31, 2019 by and among Faneuil, Inc., a Delaware
corporation (the “Purchaser”), Gregg L. Antenen, an individual (“Antenen”),
Richard A. Veed, an individual (“Veed”) and Sean P. Murphy, an individual
(“Murphy”, and together with Antenen and Veed, the “Sellers”).  All capitalized
terms that are used but not defined herein shall have the respective meanings
ascribed thereto in Annex A.

RECITALS

WHEREAS, the Sellers own all of the issued and outstanding membership interests
(the “Membership Interests”) of Realtime Digital Innovations, LLC, a limited
liability company organized under the laws of the State of Illinois (the
“Company”).

WHEREAS, the Sellers and the Company have developed the Business and the Company
Software, which Business and Company Software are owned by the Company.

WHEREAS, the Sellers have agreed to sell to Purchaser, and Purchaser has agreed
to purchase from the Sellers, all of the Membership Interests of the Company on
the terms and subject to the conditions set out in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
premises set forth herein, the mutual benefits to be gained by the performance
thereof, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereby
agree as follows:

Article I
PURCHASE AND SALE

Section 1.1Closing

.  

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place simultaneously with the execution of this Agreement on the date
of this Agreement (the “Closing Date”) at the offices of Shearman & Sterling
LLP, 1460 El Camino Real, Floor 2, Menlo Park, CA 94025 at 10:00 A.M. California
time. The transactions contemplated hereby shall be effective at 12:01 a.m.
Eastern time on the Closing Date (the “Effective Time”).

Section 1.2Purchase and Sale

.

(a)Purchase and Sale.  Upon and subject to the terms and conditions of this
Agreement, at the Closing, each Seller shall sell, assign and transfer to
Purchaser all Membership Interests, free and clear of all Liens and any other
rights or claims of others, and Purchaser shall purchase such Membership
Interests from each Seller, for consideration in the amount of the Purchase
Price, and paid in accordance with, Sections 1.2(b) to 1.2(e).

(b)Payment at Closing.  Subject to the terms and conditions of this Agreement,
Purchaser shall pay, for the Membership Interests purchased hereunder, by wire
transfer in

 

--------------------------------------------------------------------------------

 

immediately available funds in accordance with the wire transfer instructions
provided to Purchaser prior to the Closing, an amount in cash equal to
$2,500,000 (the “Closing Payment”).

(c)Milestone Payments.  As partial payments of the Purchase Price and subject to
Section 6.6, after the Closing, the Sellers shall receive the following payments
up to an aggregate amount of $7,500,000, subject to the Holdback Amount, if
applicable, over a three-year period as calculated below (each, a “Milestone
Payment”) with the first such Milestone Payment payable with respect to the
period commencing on the Effective Date and ending September 30, 2020
(“Measurement Period 1”), the second such Milestone Payment payable with respect
to the twelve (12) month period ended September 30, 2021 (“Measurement Period
2”), and the third such Milestone Payment payable with respect to the twelve
(12) month period ended September 30, 2022 (“Measurement Period 3,” and together
with Measurement Period 1 and Measurement Period 2, the “Measurement Periods”):

(i)The “Measurement Period 1 Milestone Payment”: An amount equal to $2,500,000
if the standalone business operations revenues of the Company, as determined
based on the pre-determined, fixed sales pricing set forth in the Amended and
Restated Software Subscription Agreement, by and between the Company and Buyer,
dated as of the date hereof, and in accordance with GAAP (the “RDI Revenue”),
meet or exceed $2,600,000 in Measurement Period 1; an amount equal to $2,187,500
if RDI Revenues in Measurement Period 1 are greater than or equal to $2,470,000
and less than $2,600,000; an amount equal to $1,875,000 if RDI Revenues in
Measurement Period 1 are greater than or equal to $2,340,000 and less than
$2,470,000; an amount equal to $1,562,500 if RDI Revenues in Measurement Period
1 are greater than or equal to $2,210,000 and less than $2,340,000; an amount
equal to $1,250,000 if RDI Revenues in Measurement Period 1 are greater than or
equal to $2,080,000 and less than $2,210,000; and an amount equal to $0 if RDI
Revenues in Measurement Period 1 are less than $2,080,000;

(ii)The “Measurement Period 2 Milestone Payment”: An amount equal to $2,500,000
if the RDI Revenue meets or exceeds $3,800,000 (“Period 2 Revenue Target”) in
Measurement Period 2; an amount equal to $2,187,500 if RDI Revenues in
Measurement Period 2 are greater than or equal to $3,610,000 and less than
$3,800,000; an amount equal to $1,875,000 if RDI Revenues in Measurement Period
2 are greater than or equal to $3,420,000 and less than $3,610,000; an amount
equal to $1,562,500 if RDI Revenues in Measurement Period 2 are greater than or
equal to $3,230,000 and less than $3,420,000; an amount equal to $1,250,000 if
RDI Revenues in Measurement Period 2 are greater than or equal to $3,040,000 and
less than $3,230,000; and an amount equal to $0 if RDI Revenues in Measurement
Period 2 are less than $3,040,000; and

(iii)The “Measurement Period 3 Milestone Payment”: An amount equal to $2,500,000
if the RDI Revenue meets or exceeds $7,500,000 (“Period 3 Revenue Target”) in
Measurement Period 3; an amount equal to $2,187,500 if RDI Revenues in
Measurement Period 3 are greater than or equal to $7,125,000 and less than
$7,500,000; an amount equal to $1,875,000 if RDI Revenues in Measurement Period
3 are greater than or equal to $6,750,000 and less than $7,125,000; an amount
equal to $1,562,500 if RDI Revenues in Measurement Period 3 are greater than or
equal to $6,375,000 and less than

-2-

--------------------------------------------------------------------------------

 

$6,750,000; an amount equal to $1,250,000 if RDI Revenues in Measurement Period
3 are greater than or equal to $6,000,000 and less than $6,375,000; and an
amount equal to $0 if RDI Revenues in Measurement Period 3 are less than
$6,000,000.

Any Milestone Payment required to be paid pursuant to the terms hereof shall be
paid on or prior to March 31st immediately following the applicable Measurement
Period. For the avoidance of doubt, determination of the Milestone Payment is
not on a sliding scale, such that if the RDI Revenue in a Measurement Period
falls between two revenue target thresholds set forth above, the amount of
Milestone Payment shall be determined by applying the lower of the two
thresholds. By way of example, if RDI Revenues in Measurement Period 3 are
$7,250,000, Seller shall be entitled to a Period 3 Payment in the amount of
$2,187,500.

For the avoidance of doubt, the management and operations of the Company and the
Business, from and after the Closing Date, will be at Purchaser’s sole
discretion; provided, however, that Purchaser hereby agrees to not take any
actions the primary intent of which is to prevent the Sellers from receiving all
or part of a Milestone Payment.

The parties acknowledge and agree that the Milestone Payments provided for in
this Section 1.2(c) are provided for in order to reflect the underlying goodwill
of the business of the Company, the value of which cannot reasonably be expected
to be agreed upon by the Sellers and the Purchaser at the Closing.  To the
extent that any portion of a Milestone Payment is not paid in accordance with
this Section 1.2(c), such unpaid portion will be treated as a reduction in the
Purchase Price.

(d)Guaranteed Payment. As partial payments of the Purchase Price and subject to
Section 6.6, following Measurement Period 3, the Sellers will be eligible to
receive an amount equal to the positive difference, if any, between $2,500,000
and any Milestone Payments paid through the end of Measurement Period 3 (the
“Guaranteed Payment”). The Guaranteed Payment, if applicable, shall be paid on
or before March 31, 2023, subject to the Holdback Amount, if applicable.

(e)Holdback Amount. At the Closing, Purchaser shall withhold an amount equal to
$250,000 (the “Holdback Amount”) to be funded by withholding from any Milestone
Payment or Guaranteed Payment, as applicable, to be paid by Purchaser to Sellers
as set forth in this Section 1.2, and used to secure the payment, performance,
indemnification and post-closing obligations of the Sellers under this Agreement
and the Amended and Restated Software Subscription Agreement.

Section 1.3Closing Deliveries by the Sellers

.

At the Closing, contemporaneously with the execution and delivery of this
Agreement, the Sellers shall deliver or cause to be delivered to Purchaser the
following:

(a)an assignment and assumption of the Membership Interests sufficient to
transfer to Purchaser good and valid title in such Seller’s Membership Interests
free and clear of all pledges, security interests, liens, prior assignments,
conditions or other encumbrances, substantially in the form of Exhibit A
attached hereto, duly executed by each Seller;

-3-

--------------------------------------------------------------------------------

 

(b)counterparts executed by the Company of the Amended and Restated Software
Subscription Agreement and counterparts executed by each of Antenen and Murphy
of an Employment Agreement in substantially the form of Exhibit B (the
“Employment Agreements”);

(c)the resignations, effective as of the Closing, of all of the directors and
officers of the Company, except for such persons as shall have been designated
in writing prior to the Closing by Purchaser to the Sellers;

(d)good standing certificates for the Company from the Secretary of State of the
State of Illinois and from the Secretary of State (or equivalent) in each other
jurisdiction in which the properties owned or leased by the Company, or the
operation of its business in such jurisdiction, requires the Company to qualify
to do business as a foreign corporation, in each case dated as of a date not
earlier than five business days prior to the Closing; and

(e)a U.S. Internal Revenue Service Form W-9 from each of the Sellers in
accordance with Proposed Treasury Regulations Section 1.1446(f)-2(b)(2) and
Proposed Treasury Regulations Section 1.1445-2(b)(2)(v).

Section 1.4Closing Deliveries by Purchaser

.  

At the Closing, contemporaneously with the execution and delivery of this
Agreement, Purchaser shall deliver or cause to be delivered to the Sellers the
following:

(a)the Closing Payment;

(b)counterparts executed by Purchaser of the Amended and Restated Software
Subscription Agreement and the Employment Agreements; and

(c)offers of employment with Purchaser to all employees set forth on Section
2.15(a) of the Disclosure Schedule other than Antenen and Murphy, with a twelve
month term (subject to further renewal) and for an initial position that is
substantially comparable to the total compensation and position held by such
employee as of the Closing Date with Seller.

Section 1.5Taking of Further Action

.  

If at any time after the Closing, any further action is necessary or desirable
to carry out the purposes of this Agreement and the Related Agreements and
consummate and make effective the transactions contemplated hereby and thereby,
including, without limitation, vesting Purchaser with full right, title and
possession to all of the Membership Interests, each Seller shall take, or cause
to be taken, all appropriate action, do or cause to be done all things
necessary, proper or advisable under applicable Legal Requirements, and to
execute and deliver such documents and other papers, as may be necessary or
desirable to carry out the foregoing.

Section 1.6Withholding

.  

-4-

--------------------------------------------------------------------------------

 

Purchaser (and any other Person that has any withholding obligation with respect
to any payment made pursuant to this Agreement or any other agreements
referenced herein) (each a “Payor”) shall be entitled to deduct and withhold
from any consideration payable or otherwise deliverable pursuant to this
Agreement to any Seller such amount as such Payor is required to deduct and
withhold with respect to such payment under the Code, or any provision of
applicable Law. To the extent such amounts are so deducted or withheld and
remitted to the proper taxing authority, the amount of such consideration shall
be treated for all purposes under this Agreement as having been paid to the
Person to whom such consideration would otherwise have been paid.

Article II
REPRESENTATIONS AND WARRANTIES OF EACH SELLER

Subject to such exceptions as are specifically set forth in the disclosure
schedule supplied by the Sellers to Purchaser on the date hereof (the
“Disclosure Schedule”), each Seller, jointly and severally, hereby represents
and warrants to Purchaser as of the date hereof as follows:

Section 2.1Organization and Qualification

.  

The Company is a limited liability company duly organized, validly existing and
in good standing under the laws of the state of Illinois.  The Company has the
requisite limited liability company power and authority to own, lease and
operate its assets and properties and to carry on its business as currently
conducted.  The Company is duly qualified or licensed to do business and in good
standing in each jurisdiction in which the character or location of its assets
or properties (whether owned, leased or licensed) or the nature of its business
make such qualification or license necessary to its business as currently
conducted.  The Company has provided to Purchaser true, correct and complete
copies of its articles of organization and operating agreement, each as amended
to date and each in full force and effect (collectively, the “Charter
Documents”).  The Company is not in violation of any of the provisions of its
Charter Documents.  Section 2.1 of the Disclosure Schedule lists every
jurisdiction in which the Company has employees or facilities or otherwise
conducts its business as of the date hereof.  The operations now being conducted
by the Company are not now and have never been conducted by the Company under
any other name.

Section 2.2Authority and Enforceability

.  

The Company has all requisite limited liability company power and authority, and
each Seller has capacity, to enter into this Agreement and any Related
Agreements to which it, he or they, as the case may be, is a party and to
consummate the Transactions and the transactions contemplated by the Related
Agreements.  The execution and delivery of this Agreement and any Related
Agreements to which the Company is a party and the consummation of the
Transactions and the transactions contemplated by the Related Agreements have
been duly authorized by all necessary action on the part of the Company and no
further action or proceeding is required on the part of the Company to authorize
this Agreement and any Related Agreements to which the Company is a party or to
consummate the Transactions and the transactions contemplated by the Related
Agreements.  This Agreement and each of the Related Agreements to which the
Company or the Sellers is a party have been duly executed and delivered by the
Company or the Sellers, and assuming the due authorization, execution and
delivery by the other parties hereto and thereto,

-5-

--------------------------------------------------------------------------------

 

constitute the valid and binding obligations of the Company and the Sellers,
enforceable against it, him or her, as the case may be, in accordance with their
respective terms, subject to (x) Legal Requirements of general application
relating to bankruptcy, insolvency, the relief of debtors and enforcement of
creditors’ rights in general, and (y) rules of law governing specific
performance, injunctive relief and other equitable remedies (collectively, the
“Enforceability Exceptions”).

Section 2.3Governmental Approvals and Consents

.  

No consent, notice, waiver, approval, Order or authorization of, or
registration, declaration or filing with any Governmental Entity, is required
by, or with respect to the Sellers or the Company in connection with the
execution and delivery of this Agreement and any Related Agreement to which the
Sellers or the Company is a party or the consummation of the Transactions or the
transactions contemplated by the Related Agreements, except for such consents,
notices, waivers, approvals, orders, authorizations, registrations, declarations
and filings as may be required under applicable securities laws.

Section 2.4No Conflicts

.  

Except as disclosed in Section 2.4 of the Disclosure Schedule, the execution and
delivery by the Company and the Sellers of this Agreement and any Related
Agreement to which it, he or they, as the case may be, is a party, and the
consummation of the Transactions or the transactions contemplated by the Related
Agreements, will not conflict with, result in any violation of or default under
(with or without notice or lapse of time, or both), result in the creation of a
Lien on any property or asset of the Company, or give rise to a right of
termination, consent, cancellation, modification or acceleration of any
obligation or loss of any benefit under: (a) any provision of the Charter
Documents, (b) any Contract to which the Company is a party or by which any of
their respective properties or assets (whether tangible or intangible) are
bound, or (c) any Legal Requirement or Order applicable to the Company or any of
its properties or assets (whether tangible or intangible).  

Section 2.5Company Capital Structure

.

(a)The Sellers are the legal and beneficial owners of 100% of the total issued
and outstanding membership interests in the Company.  The Membership Interests
are duly authorized, validly issued, fully paid and non-assessable and are not
subject to preemptive rights created by statute, the Charter Documents, or any
agreement to which the Company or the Sellers is a party or by which it is
bound. The Membership Interests owned by each Sellers are not subject to any
Liens or to any rights of first refusal of any kind, and no Seller has granted
any rights to purchase such Membership Interests to any other Person.  Each
Seller has the sole right to transfer his Membership Interests to
Purchaser.  The Membership Interests constitute all of the membership interests
owned, beneficially or of record, by the Sellers, and each Seller has no
options, warrants or other rights to acquire any membership interests.  At the
Closing, in exchange for the consideration paid pursuant to Section 1.2(b)
hereof, Purchaser will receive good title to the Membership Interests, free and
clear of all Liens.  Neither the Sellers nor any prior registered, direct or
beneficial holder of such Membership Interests, if any, has previously granted
or agreed to grant any ongoing power of attorney in respect of the Membership
Interests or entered into any

-6-

--------------------------------------------------------------------------------

 

voting trust, proxy, vote pooling or other agreement with respect to the right
to vote, call meetings of members or give consents or approvals of any kind as
to the Membership Interests.  

(b)All outstanding Membership Interests have been issued in compliance with all
Legal Requirements, and were issued and transferred in accordance with any right
of first refusal or similar right or limitation.  There are no declared or
accrued but unpaid dividends or distributions with respect to any Membership
Interests.  Other than the Membership Interests owned by the Sellers, the
Company has no other capital stock or equity securities issued or outstanding.

(c)The Company has never adopted, sponsored or maintained any plan or agreement
providing for equity-related compensation to any person (whether payable in
membership interests, cash or otherwise).  There are no outstanding loans or
Indebtedness involving, on the one hand, the Company, and on the other hand, any
of the Sellers.  No bonds, debentures, notes or other Indebtedness of the
Company (i) having the right to vote on any matters on which members may vote
(or which is convertible into, or exchangeable for, securities having such
right) or (ii) the value of which is in any way based upon or derived from
capital or voting stock of the Company, are issued or outstanding as of the date
hereof.

(d)There are no options, warrants, calls, rights, convertible securities,
commitments or agreements of any character, written or oral, to which the
Company is a party or by which the Company is bound relating to any membership
interests in the Company or obligating the Company to issue, deliver, sell,
repurchase or redeem, or cause to be issued, delivered, sold, repurchased or
redeemed, any membership interests (including the Membership Interests), or any
other interest, in the Company. As a result of and immediately following the
Transactions, Purchaser will be the sole record and beneficial holder of all
issued and outstanding membership interests of the Company and all rights to
acquire or receive any membership interests of the Company, whether or not such
membership interests of the Company are outstanding.

Section 2.6Subsidiaries

.  

The Company neither directly nor indirectly owns any equity, partnership,
membership or similar interest in, or any interest convertible into, exercisable
for the purchase of or exchangeable for any such equity, partnership, membership
or similar interest, nor is the Company under any current or prospective
obligation to form or participate in, provide funds to, make any loan, capital
contribution or other investment in or assume any liability of, any Person.

Section 2.7Financial Statements; Conduct in the Ordinary Course

.  

(a)Section 2.7(a) of the Disclosure Schedule sets forth the Company's unaudited
balance sheet as of December 31, 2018 and the related unaudited statements of
income and cash flows for the period ended December 31, 2018, together with all
related notes and schedules thereto (the “Current Financials”).  The Current
Financials (a) were prepared in accordance with the books of account and other
financial records of the Company and (b) fairly present, in all material
respects, the financial position and results of operations of the Company, in
each case as of the date thereof and for the period covered thereby, and have
been prepared on a consistent basis throughout the periods indicated.

-7-

--------------------------------------------------------------------------------

 

(b)Section 2.7(b) of the Disclosure Schedule sets forth the Company's unaudited
balance sheet as of June 30, 2019 and the related unaudited statements of income
and cash flows for the period ended June 30, 2019, together with all related
notes and schedules thereto (collectively, the “Interim Financials”).  The
Interim Financials (a) were prepared in accordance with the books of account and
other financial records of the Company and (b) fairly present, in all material
respects, the financial position and results of operations of the Company, in
each case as of the date thereof and for the period covered thereby, and have
been prepared on a consistent basis throughout the periods indicated.

(c)Since the date of the Current Financials, the Company has conducted its
business in the ordinary course and consistent with past practice.  As
amplification and not limitation of the foregoing, since the date of the Current
Financials, no change, event, violation, inaccuracy, circumstance or effect has
occurred or arisen, individually or in the aggregate, that is or is reasonably
likely to be materially adverse to the business, assets (including intangible
assets), liabilities, capitalization or condition (financial or otherwise) of
the Company (a “Material Adverse Effect”); and the Company has not suffered any
material loss, damage, destruction or other casualty affecting any of its
material properties or assets, whether or not covered by insurance.

Section 2.8No Undisclosed Liabilities; Indebtedness

.  

(a)The Company does not have any liability, Indebtedness, obligation, expense,
claim, deficiency, guaranty or endorsement of any type, whether accrued,
absolute, contingent, matured, unmatured or other (whether or not required to be
reflected in financial statements in accordance with GAAP), except for those
which (a) have been reflected in the Current Financials or (b) have arisen in
the ordinary course of business consistent with past practices since the date of
the Current Financials and prior to the date hereof.

(b)The Company has no outstanding Indebtedness.

Section 2.9Taxes

.

(a)The Company has (i) timely filed all income and other material Tax Returns
required to be filed by the Company on or before the date hereof (taking into
account applicable extensions) and all such Tax Returns were true, correct and
complete in all material respects and (ii) timely paid all income and other
material Taxes that are due and payable on or before the date hereof (regardless
of whether or not such Taxes were shown on any Tax Return as due and owing).

(b)No assessments or reassessments of the Taxes of the Company are currently the
subject of an objection or appeal, no audit by any Governmental Entity of the
Company is currently ongoing and there are no outstanding issues which have been
raised and communicated to the Company by any Governmental Entity.  Neither the
Sellers nor the Company has received any indication from any Governmental Entity
that an audit, assessment or reassessment of the Company is proposed in respect
of any Taxes, regardless of its merits.  The Company has not executed or filed
with any Governmental Entity any agreement or waiver extending the period for
assessment, reassessment or collection of any Taxes which is currently
outstanding, and no such agreement or waiver has been requested by a
Governmental Entity.

-8-

--------------------------------------------------------------------------------

 

(c)The Company is not a party to any agreement providing for the allocation or
sharing of Taxes (other than an agreement entered into in the ordinary course of
business the principal subject matter of which is not Taxes) and (ii) has no
contractual obligation for the Taxes of another Person (A) by reason of being a
member of a consolidated, combined, unitary or other similar group (including
pursuant to Treasury Regulations Section 1.1502-6 or any similar provision of
state, local or foreign Tax Law), (B) as a transferee or successor, (C) by
operation of Law or (D) or otherwise.

(d)There are no Liens for Taxes upon the Company’s business or assets except
Liens for current Taxes not yet due and payable (and for which there are
adequate accruals in accordance with GAAP).

(e)Within the last six (6) years, none of the Sellers or the Company has
received written notice from a Governmental Entity in a jurisdiction where the
Company or such Seller does not file Tax Returns or pay Taxes claiming that (i)
the Company is required to file Tax Returns in or pay Tax in that jurisdiction
or (ii) the applicable Seller is required to file Tax Returns in or pay Tax in
that jurisdiction solely as a result of owning equity interests in the
Company.  

(f)All Taxes that the Company is or was required by Legal Requirements to
withhold or collect have been duly and timely withheld or collected in all
material respects on behalf of the Company or its respective employees,
officers, directors, independent contractors, and other third parties, and have
been timely paid to the proper Governmental Entity or other Person or properly
set aside in accounts for this purpose.

(g)The Company has not made an election to cause the Partnership Audit Rules to
apply to any taxable period ending prior to January 1, 2018, including an
election under Section 1101(g)(4) of the Bipartisan Budget Act of 2015, P.L.
114-74, Treasury Regulations Section 301.9100-22T (or any similar provision of
state or local Tax Law).

(h)The Company has been, since its formation, properly treated as a
"partnership" for federal income tax purposes and no election has been made
pursuant to Treasury Regulation Section 301.7701-3(c) to treat the Company as an
association taxable as a corporation.

(i)The Company will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any Post-Closing Period as a
result of any (i) change in method of accounting for a Pre-Closing Period, (ii)
“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign Law) executed on
or prior to the Closing Date, (iii) installment sale or open transaction
disposition made on or prior to the Closing Date, (iv) prepaid amount received
prior to the Closing, or (v) election under Section 108(i) of the Code.

(j)The Company has not participated in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011‑4.

Section 2.10Real Property

(a).  The Company does not own (and has never owned) any real property. The
Company does not lease, sublease, license or otherwise use or occupy (and has
never leased, subleased, licensed or otherwise used or occupied) any real
property.

-9-

--------------------------------------------------------------------------------

 

Section 2.11Tangible Property

(a).  Other than as set forth on Section 2.11 of the Disclosure Schedule, the
Company has no tangible properties or assets, real, personal or mixed, used or
held for use in the Business.  The Company has good and valid title to or
interest in all of such properties or assets set forth on Section 2.11 of the
Disclosure Schedule, free and clear of any Liens.  Equipment owned or leased by
the Company and set forth on Section 2.11 of the Disclosure Schedule is adequate
for the conduct of the Business as currently conducted and in good operating
condition, subject to normal wear and tear.  The Company has good and valid
title to or interest in all assets necessary to operate the Business in the
manner currently conducted and as contemplated to be conducted.

Section 2.12Intellectual Property

.  

(a)Section 2.12(a) of the Disclosure Schedule sets forth a true and complete
list of all Owned Intellectual Property that is registered with or subject to an
application for registration with any Governmental Entity, social media platform
or Internet domain name registrar (collectively, the “Registered Intellectual
Property”), indicating for each such item, as applicable, the application or
registration number, date and jurisdiction of filing or issuance, and the
identity of the current applicant or registered owner.  Each item of Registered
Intellectual Property is (i) subsisting, valid and enforceable, (ii) currently
in compliance with any and all formal legal requirements necessary to maintain
the validity and enforceability thereof and record and perfect the Company’s
interest therein, and (iii) not subject to any outstanding order, judgment,
injunction, decree, ruling or agreement adversely affecting the Company’s use
thereof or rights thereto, or that would impair the validity or enforceability
thereof.

(b)The Company exclusively owns all right, title and interest in and to the
Owned Intellectual Property, free and clear of all Liens, and has valid license
to use all Licensed Intellectual Property in connection with the operation of
the Business, subject only to the terms of the Company IP Agreements. The
Company Intellectual Property is sufficient to operate the Business in the
manner currently conducted and as contemplated to be conducted.  

(c)The conduct of the Business does not infringe, misappropriate or otherwise
violate, and has not infringed, misappropriated or otherwise violated, the
Intellectual Property of any other Person.  To each of the Seller’s Knowledge,
no Person is infringing, misappropriating or otherwise violating, and has not
infringed, misappropriated or otherwise violated, the Company Intellectual
Property.

(d)There are no Actions that are pending or, to each of the Seller’s Knowledge,
threatened (i) against the Company alleging that the Company or the conduct of
the Business infringes, misappropriates or otherwise violates the Intellectual
Property of any other Person, or (ii) concerning the ownership, validity,
registrability or enforceability of any Owned Intellectual Property.  The
Company has not received any notification that a license under any other
Person’s Intellectual Property is required to operate the Business, which
license has not already been obtained by the Company and is currently valid.
There are no Actions that are pending or threatened by the Company alleging that
any Person infringes, misappropriates or otherwise violates any Owned
Intellectual Property.

-10-

--------------------------------------------------------------------------------

 

(e)No Seller, employee, contractor or agent of the Company is in default or
breach of any term of any employment agreement, non-disclosure agreement,
assignment of invention agreement or similar agreement relating to the
protection, ownership, development, use or transfer of the Company Intellectual
Property.  To the extent that any Intellectual Property has been conceived,
developed or created for or on behalf of the Company by any other Person,
including any Seller, employee, contractor, officer or consultant,, the Company
has executed valid and enforceable written agreements with such Person with
respect thereto irrevocably assigning to the Company such Person’s entire right,
title and interest therein and thereto by operation of law or by valid written
assignment.  Neither a Seller nor any employee, officer, consultant or
contractor of the Company will, as a result of the transactions contemplated
herein, own or retain any rights to use any Intellectual Property that is owned,
used or held for use by the Company or the Company Software or that was owned,
used, developed for use or held for use with the intent of being used by the
business that became the Company prior to its formalization.

(f)The Company has taken commercially reasonable measures to maintain the
confidentiality and value of all confidential Owned Intellectual Property,
including source code for the Company Software, and to maintain the
confidentiality and value of the Licensed Intellectual Property for which the
company is under an obligation of confidentiality.  To each of the Seller’s
Knowledge, no confidential information, trade secrets or other confidential
Intellectual Property of the Company has been disclosed to any Person except
pursuant to appropriate non-disclosure or license agreements that (i) obligate
such Person to keep such confidential information, trade secrets or other
confidential Intellectual Property confidential both during and after the term
of such agreement, and (ii) are valid, subsisting, in full force and effect and
binding on the parties thereto and with respect to which no party thereto is in
material default thereunder and no condition exists that with notice or the
lapse of time or both could constitute a material default thereunder.

(g)No Public Software used by or in connection with the Business, including in
connection with the development or use of any Company Software, is subject to
any contractual obligation that would require that any Company Software be (i)
be disclosed or distributed in source code form, made available at no charge or
otherwise licensed to third parties; (ii) be subject to any restriction on the
consideration to be charged for the distribution thereof; or (iii) be
decompiled, disassembled or otherwise reverse-engineered (except as required by
Law). The Company is in compliance with all applicable licenses with respect to
any such Public Software.

(h)All Company Software is correct, accurate, complete and sufficiently
documented in all material respects to enable a Software developer of reasonable
skill to understand, modify, debug, enhance, compile, support and otherwise
utilize all aspects of such Software, without reference to other sources of
information not publicly available, in each case, with respect to Company
Software not owned by the Company, to the extent the Company is permitted by the
rights granted to the Company in connection with such Company Software to
perform such action.  No source code of Company Software that is owned by the
Company has been delivered (other than to contractors engaged by the Company to
develop such Company Software under agreements that prohibit use or disclosure
thereof except in the performances of services to the Company) or licensed to
any other Person, or is subject to any source code escrow or obligations of
assignment to any other Person.

-11-

--------------------------------------------------------------------------------

 

(i)The Company IT Assets are adequate for the operation of the businesses of the
Company and operate and perform in accordance with their documentation and
functional specifications. The Company has taken commercially reasonable backup
and disaster recovery measures and technology consistent with industry
practices, as well as measures to protect against unauthorized access to or use
of the Company IT Assets and no such unauthorized access or use has
occurred.  The Company IT Assets have not materially malfunctioned or failed
within the past five (5) years and are (i) free from any viruses, malware,
Trojan horses, worms or other contaminants that are designed to enable
unauthorized access thereto or to adversely affect the functionality thereof and
(ii) currently operate free of defects or malfunctions that would reasonably be
expected to cause a material disruption to the Company’s business. 

Section 2.13Material Contracts

.  

(a)Section 2.13(a) of the Disclosure Schedule identifies any Contract (x) to
which the Company is a party, (y) by which the Company or any of its assets is
or may become bound or under which the Company has, or may become subject to,
any obligation, or (z) under which the Company has or may acquire any right or
interest (each, a “Material Contract”):

(i)that require or that the Company reasonably anticipates will involve the
payment by or to the Company of more than $5,000 annually or on a one-time
basis;

(ii)concerning a partnership, joint venture, profit sharing arrangement, or that
is a shareholders’ agreement;

(iii)by which the Company (A) grants any license of, covenants not to sue
related to, or other right under any Intellectual Property (other than
non-exclusive licenses granted to customers in the ordinary course of the
Business) or (B) receives any license of, covenants not to sue related to, or
other right under any Intellectual Property (other than Contracts for generally
commercially available off-the-shelf Software having a license fee of less than
$5,000 annually);

(iv)under which the Company has incurred, assumed, or guaranteed any
indebtedness for borrowed money, or any capitalized lease obligations, or under
which a Person has imposed a Lien on any asset of the Company, tangible or
intangible;

(v)under which the Company has advanced or loaned, or agreed to advance or loan,
any other Person amounts in the aggregate exceeding $5,000, except for advances
entered into with customers and suppliers of the Company in the ordinary course
of business for payment and other terms;

(vi)that contains any provision or covenant materially limiting (or which would
limit following the Closing) the ability of the Company to engage in any
business activity, compete in any geographic area or with any Person, solicit
customers, clients or employees of any Person, make sales to any Person in any
manner, or that grants the other party or any third Person “most favored nation”
or similar status, any type of material special discount rights, or any material
right of first refusal, first notice or first negotiation;

-12-

--------------------------------------------------------------------------------

 

(vii) (A) for the employment of any individual on a full-time or part-time
basis, (B) for the employment of any individual on a consulting or other basis
or (C) providing severance benefits;

(viii)that transfer to the Company any Intellectual Property conceived,
developed or created by any other Person for or on behalf of the Company or in
respect of the Business or the Company Software; or

(ix)any other Contract, whether or not made in the ordinary course of business,
which is material to the Business or the conduct of the Business.

(b)The Sellers have provided to Purchaser true, correct and complete copies of
all written Material Contracts, including all amendments and modifications
thereto.  Section 2.13(b) of the Disclosure Schedule provides an accurate
description of the terms of each Material Contract that is not in written
form.  Each Material Contract is valid and in full force and effect and is
enforceable by the Company against the other parties thereto in accordance with
its terms, subject to the Enforceability Exceptions.  The Company has not
violated or breached, or committed any default under, any Material Contract, and
no other Person has violated or breached, or committed any default under, any
such Material Contract.  No event has occurred, and no circumstance or condition
exists, that (with or without notice or lapse of time) will, or could reasonably
be expected to:  (i) result in a violation or breach of any of the provisions of
any Material Contract; (ii) give any Person the right to declare a default or
exercise any remedy under any Material Contract; (iii) give any Person the right
to accelerate the maturity or performance of any Material Contract; or (iv) give
any Person the right to cancel, terminate or modify any Material Contract.  The
Company has not received any notice or other communication regarding any actual
or possible violation or breach of, or default under, any Material Contract.

Section 2.14Employee Benefit Plans

.  

The Company has never sponsored, entered into or maintained any Benefit
Plan.  Neither the execution of this Agreement nor the consummation of the
Transactions will result in (i) any payment (including severance, unemployment,
compensation, golden parachute or otherwise) becoming due to any Seller,
director, officer or employee of the Company, for which the Company would have
any liability, or (ii) the acceleration of the time of payment or vesting of any
such payments or benefits.

Section 2.15Employment Matters

.

(a)Section 2.15(a) of the Disclosure Schedule sets forth an accurate and
complete list, as of the date hereof, of all Persons who are employees,
consultants or independent contractors of the Company, including any employee
who is on a leave of absence of any nature, paid or unpaid, authorized or
unauthorized, and sets forth for each such individual the following: (i) name;
(ii) title or position (including whether full-time or part-time); (iii) hire or
retention date; (iv) current annual base compensation rate or contract fee; (v)
commission, bonus or other incentive-based compensation; and (vi) a description
of the fringe benefits provided to each such individual as of the date hereof.
As of the date hereof, all compensation, including wages, commissions, bonuses,
fees and other compensation, payable to all employees, independent

-13-

--------------------------------------------------------------------------------

 

contractors or consultants of the Company for services performed on or prior to
the date hereof have been paid in full (or accrued in full on the balance sheet
at Closing) and there are no outstanding agreements, understandings or
commitments of the Company with respect to any compensation, commissions,
bonuses or fees.

(b)There are no Actions pending or threatened against the Company by, on behalf
of or with respect to any Seller, employee, consultant or contractor of the
Company (each a “Worker”) or group of Workers.  There are no charges,
investigations, administrative proceedings or formal complaints of
discrimination (including discrimination based upon sex, age, marital status,
race, national origin, sexual orientation, disability or veteran status)
threatened or pending before any Governmental Entity against the Company by, on
behalf of or with respect to any Worker.

(c)The Company is not, and has never been, a party to, bound by, or negotiating
any collective bargaining agreement or other contract with a union, works
council or labor organization (collectively, “Union”), and there is not, and has
never been, any Union representing or purporting to represent any employee of
the Company, and no Union or group of employees is seeking or has sought to
organize employees for the purpose of collective bargaining. There has never
been, nor has there been any threat of, any strike, slowdown, work stoppage,
lockout, concerted refusal to work overtime or other similar labor disruption or
dispute affecting the Company or any of its employees. The Company has no duty
to bargain with any Union.

(d)The Company is in compliance in all material respects with all Legal
Requirements related to the terms and conditions of employment or retention of
its Workers, including wages and other compensation, overtime requirements,
classification of employees and independent contractors, hours of work, leaves
of absence, equal opportunity, immigration, occupational health and safety and
workers’ compensation.

Section 2.16Litigation

.  

There is not currently, and has not been at any time, any Action of any nature
pending, or to the Knowledge of any of the Sellers, threatened, against the
Company, its properties and assets (tangible or intangible) or any of its
officers or directors (in their capacities as such).  There is not currently,
and has not been at any time, any Action of any nature pending, or to the
Knowledge of any of the Sellers, threatened, against any of the Sellers, arising
out of or relating to (i) the Business or the Seller’s beneficial ownership of
Membership Interests or rights to acquire Membership Interests, (ii) the
Seller’s capacity as a member of the Company, (iii) the Transactions, or (iv)
any other agreement between any of the Sellers (or any of their Affiliates) and
the Company (or any of its Affiliates).  No Governmental Entity has at any time
challenged or questioned the legal right of the Company to conduct its
operations as presently or previously conducted.  Neither the Company nor any
property or asset of the Company is subject to a continuing order of, consent
decree, settlement agreement or other similar agreement with, or, to the
Knowledge of any of the Sellers, continuing investigation by, any Governmental
Entity or any Order of any Governmental Entity.  The Sellers do not have any
claim against the Company, whether present or future, contingent or
unconditional, fixed or variable, under any contract or on any other basis
whatsoever,

-14-

--------------------------------------------------------------------------------

 

whether in equity or at law.  There are no Actions by the Company pending, or
which the Company has commenced preparations to initiate, against any other
Person.

Section 2.17Compliance with Legal Requirements

.  

Except as is not material in any case or in the aggregate, the Company has
complied with, and is not in violation of, any Legal Requirement.  The Company
has not received any notices of suspected, potential or actual violation with
respect to any Legal Requirement. To the Knowledge of any of the Sellers, no
investigation or review by any Governmental Entity regarding a violation of any
applicable Legal Requirement is pending or threatened.

Section 2.18Interested Party Transactions

.  

Except as set forth in Section 2.18 of the Disclosure Schedule, no Seller,
officer, director or employee of the Company (or any immediate family member of
any of such Persons, or any trust, partnership or corporation in which any of
such Persons has or has had an interest or is otherwise Affiliated with) (each,
an “Interested Party”), has, directly or indirectly, (i) any interest in any
Person which furnished or sold, or furnishes or sells, services, products,
technology or Intellectual Property that the Company furnishes or sells, or
(ii) any interest in any Person that purchases from or sells or furnishes to the
Company, any goods or services, or (iii) any interest in, or is a party to, any
Contract to which the Company is a party; provided, however, that ownership of
no more than one percent (1%) of the outstanding voting stock of a publicly
traded corporation shall not be deemed to be an “interest in any Person” for
purposes of this Section 2.18.  All transactions pursuant to which any
Interested Party has purchased any services, products, technology or
Intellectual Property from, or sold or furnished any services, products,
technology or Intellectual Property to, the Company have been on an arms-length
basis on terms no less favorable to the Company than would be available from an
unaffiliated party.

Section 2.19Third Party Expenses

.  

Neither the Company nor the Sellers has incurred, nor will it incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions,
fees related to investment banking or similar advisory services or any similar
charges in connection with the Agreement or any Transaction, nor will Purchaser
or the Company incur, directly or indirectly, any such liability based on
arrangements made by or on behalf of the Company or a Seller.  Section 2.19 of
the Disclosure Schedule sets forth all paid and unpaid Third Party Expenses
incurred by or on behalf of the Company as of the Closing Date.

Section 2.20Permits

.

The Company holds all Permits material to the operation of the Business and for
the Company to lawfully own, lease and operate its assets.  The Company is and
has at all times been in compliance in all material respects with such
Permits.  No material suspension, cancellation, modification, revocation or
nonrenewal of any such Permit is pending or, to the Knowledge of any of the
Sellers, threatened, and the consummation of the Transactions, in and of itself,
will not result in any such suspension, cancellation, modification, revocation
or nonrenewal.

Section 2.21Privacy and Data Security

.  

-15-

--------------------------------------------------------------------------------

 

(a)The Company is in material compliance with and has at all times materially
complied with all Privacy Laws and the Company’s internal privacy policies.

(b)With respect to all Personal Information and user data gathered or accessed
in the course of the operation of the Business, the Company has at all times
taken all reasonable measures to ensure that such data is protected against loss
and unauthorized access, use, modification, disclosure or other misuse,
including by implementing, maintaining and executing, as necessary, a security
plan that is designed to (i) identify, mitigate and resolve internal and
external risks to the security of any proprietary or confidential information in
its possession, including Personal Information, (ii) implement and monitor
adequate and effective administrative, technical and physical safeguards to
control those risks and (iii) maintain notification procedures in compliance
with applicable Laws in the case of any breach of security compromising
unencrypted data containing Personal Information. Except as set forth on Section
2.21(b) of the Disclosure Schedule, no Person has gained unauthorized access to
or engaged in unauthorized Processing of Personal Information in the custody or
control of the Company or any databases, computers, servers, storage media
(e.g., backup tapes), network devices, or other devices or systems of the
Company or the Business that Processes Personal Information.  

(c)The Company has in place reasonable security measures, controls,
technologies, polices and safeguards designed to protect Personal
Information.  The Company has all necessary authority, consents and
authorizations to Process the Personal Information in its possession or under
their control in connection with the operation of its business.  To the
Knowledge of any of the Sellers, none of the Personal Information in the
possession, custody or control of the Company, or otherwise used or disclosed by
the Company, has been provided to the Company by a third party in violation of
applicable Law, including Privacy Laws or in a manner inconsistent with such
third party’s own privacy policies.  The Company has taken all commercially
reasonable steps necessary to confirm that each third party that provides it
with Personal Information has and will provide such Personal Information in
accordance with applicable Laws (including Privacy Laws), contracts or other
terms to which the Company bound and that those third parties have all necessary
authority, consents and other rights to provide such Personal Information to the
Company.  Without limiting the generality of the foregoing, the Company has
conducted diligence on all third parties that provide Personal Information to
the Company regarding such third parties’ data collection methods and data
sharing practices as necessary to ensure such collection and sharing complies
with all applicable Laws (including Privacy Laws), contracts or other terms to
which the Company is bound.

(d)There is no, and never has been, any Action pending or, to the any of the
Seller’s Knowledge, threatened against the Company with respect to the Company’s
privacy or data protection practices, including alleging a violation of any
Person’s data privacy, data protection or data security rights, nor has there
been any court order affecting the Company’s use, disclosure or other Processing
of any Personal Information.  To the Knowledge of any of the Sellers, there are
no facts or circumstances that constitute a reasonable basis for such proceeding
relating to privacy or data protection.  The Company has not received any
communications from, or to the Knowledge of any of the Sellers, has been the
subject of any investigation by, the Federal Trade Commission, a data protection
authority or any other Governmental Entity regarding its Processing of any
Personal Information.   

-16-

--------------------------------------------------------------------------------

 

(e)The conduct and operation of the Business currently materially complies, and
at all times has materially complied, with all applicable laws relating to the
transmission of unsolicited commercial emails, phone calls, faxes and mail and
marketing campaigns.  No solicitation, statement, disclosure, or marketing,
promotional or advertising material included in any email marketing campaigns or
mail marketing campaigns initiated by the Company have been materially
inaccurate, misleading, or deceptive, or in violation of any Privacy
Law.  The execution, delivery, performance and consummation of the Transactions
(including the Processing of Personally Identifiable Information in connection
therewith complies with all Privacy Laws and the Company’s applicable privacy
notices and policies.

Section 2.22Compliance with Certain Legal Requirements

.  

In furtherance and not in limitation of the representations and warranties
contained in Section 2.17:

(a)Neither the Company or any of the Sellers nor, any director, officer, agent,
employee or affiliate thereof, has directly or indirectly, (i) made or
authorized any contribution, payment or gift of funds or property to any
official, employee or agent of any Governmental Entity of any jurisdiction or
(ii) made any contribution to any candidate for public office, in either case,
where either the payment or the purpose of such contribution, payment or gift
was, is or would be prohibited under any applicable Anti-Corruption Laws (as
defined below) of any relevant jurisdiction applicable to the Company, the
Sellers and their respective operations.

(b)Neither the Company, the Sellers nor any director, officer, agent, employee
or affiliate thereof or anyone acting on behalf of the Company, has taken any
action, directly or indirectly, that would result in a violation of: the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”); the UK Bribery Act 2010 or its predecessor laws
(“Bribery Act”); or any analogous anticorruption laws, statutes, rules or
ordinances applicable to the Company or any of the Sellers, as applicable
(collectively, “Anti-Corruption Laws”).

Section 2.23Working Capital

.  

As of the Effective Date, the Company’s Working Capital shall be greater than
zero dollars ($0).

Section 2.24Full Disclosure

.  

No representation or warranty by the Company or any of the Sellers in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Purchaser pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

Article III
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to the Sellers as of the date hereof as
follows:

-17-

--------------------------------------------------------------------------------

 

Section 3.1Organization

.  

Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.

Section 3.2Authority and Enforceability

.  

Purchaser has all requisite power and authority to enter into this Agreement and
any Related Agreements to which it is a party and to consummate the Transactions
and the transactions contemplated by the Related Agreements.  The execution and
delivery by Purchaser of this Agreement and any Related Agreements to which it
is a party and the consummation of the Transactions and the transactions
contemplated by the Related Agreements have been duly authorized by all
necessary action on the part of Purchaser.  This Agreement and any Related
Agreements to which Purchaser is a party have been duly executed and delivered
by Purchaser and constitute the valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with their terms, subject to the
Enforceability Exceptions.

Section 3.3Governmental Approvals and Consents

.  

No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required by or with
respect to Purchaser in connection with the execution and delivery of this
Agreement and any Related Agreements to which Purchaser is a party or the
consummation of the Transactions and the transactions contemplated by the
Related Agreements, except for such consents, waivers, approvals, orders,
authorizations, registrations, declarations and filings which, if not obtained
or made, would not materially impair Purchaser’s ability to consummate the
Transactions or the transactions contemplated by the Related Agreements.

Article IV
ADDITIONAL AGREEMENTS

Section 4.1Public Disclosure

.  

Neither the Company, the Sellers nor any of their respective representatives
shall issue any statement or communication to any third party (other than its
agents that are bound by confidentiality restrictions) regarding the subject
matter of this Agreement or the Transactions without the consent of Purchaser.

Section 4.2Confidentiality

.

From and after the Closing, the Sellers and their representatives shall keep
confidential all proprietary or non-public information regarding Purchaser or
its Affiliates (including, from and after the Closing, the Company) unless such
information is required to be disclosed by Legal Requirements; provided, that
each Seller shall promptly, to the extent legally permissible, notify Purchaser
of such intended disclosure required by Legal Requirements so that it may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 4.2.  In the event that such protective order or
other remedy is not obtained, or that the obligation to seek such a protective
order is waived, such Seller may furnish

-18-

--------------------------------------------------------------------------------

 

only such information which is legally required and shall exercise its
reasonable best efforts to obtain reliable assurance that confidential treatment
shall be accorded such information.

Section 4.3Transaction and Third Party Expenses

.  

Whether or not the Transactions are consummated, each party shall be responsible
for its own expenses and costs that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement (the “Transaction
Expenses”).  Without limiting or expanding the foregoing, the Sellers shall be
responsible for all Transaction Expenses incurred by or on behalf of the Company
in connection with this Agreement and the Transactions, including all legal,
accounting, financial advisory, consulting, finders and all other fees and
expenses of third parties incurred by the Company in connection with the
negotiation and consummation of this Agreement and the Transactions
(collectively, the “Third Party Expenses”).  The Company and the Sellers shall
take all necessary action to ensure that Third Party Expenses shall not be
incurred by the Company after the Closing Date without the express prior written
consent of Purchaser.

Section 4.4Release

.

(a)As an inducement to Purchaser to enter into this Agreement and consummate the
Transactions and for other good and sufficient consideration, each Seller, with
the intention of binding himself, herself or itself and each of the Sellers’
respective Affiliates, directors, officers, employees, shareholders, agents or
other representatives, heirs, executors, administrators, successors and assigns
(the “Releasors”), shall hereby as of the Closing release, acquit and forever
discharge Purchaser and the Company, and each of their respective past, present
and future Affiliates, directors, officers, employees, shareholders, agents or
other representatives, heirs, executors, administrators, successors and assigns,
and all Persons acting by, through, under, or in concert with such Persons (the
“Releasees”), of and from any and all manner of action or actions, cause or
causes of action, suits, arbitrations, demands, debts, contracts, agreements,
promises, liability, damages, or Loss of any nature whatsoever, known or
unknown, suspected or unsuspected, fixed or contingent, direct, derivative,
vicarious or otherwise, whether based in contract, tort, or other legal,
statutory, or equitable theory of recovery, each as though fully set forth at
length herein (hereinafter, a “Claim”), which the Releasors now have or may
hereafter have against the Releasees, or any of them, by reason of any matter,
cause, act, omission or thing whatsoever in any way arising out of, based upon
or relating to a Seller’s ownership of Membership Interests or other equity
interest in the Company (the “Released Matters”); provided, however, that
nothing set forth in this Section 4.4 shall (i) affect the ability of a Seller
to bring a Claim under this Agreement, (ii) if any Releasor is an officer or
employee of the Company, release, acquit or discharge any rights to any
entitlement, salary, bonus or employment benefits earned or accrued by or for
the benefit of such Releasor prior to the Closing in respect of services
performed by such Releasor as an officer or employee of the Company, or (iii)
affect the ability of a Seller to bring a Claim with respect to any ordinary
course employment rights or any Contracts with Purchaser or the Company that
remain in effect after the Closing.  Notwithstanding the foregoing, nothing in
this Agreement shall be interpreted to release Purchaser from any of its
obligations to the Sellers under this Agreement or any offer letter or other
ancillary agreements executed in connection with the Transactions.

-19-

--------------------------------------------------------------------------------

 

(b)Each Seller represents and warrants to the Purchaser that there has been no
assignment or other transfer of any interest in any Claim arising out of, based
upon or relating to any of the Released Matters which such Seller may have
against any of the Releasees, and each Seller agrees to indemnify and hold the
Releasees harmless from any liability, Claims or reasonable attorneys’ fees or
expenses incurred as a result of any Person asserting any such assignment or
transfer of any rights or Claims under any such assignment or transfer from such
party.  Each Seller agrees that if such Seller hereafter commences, joins in, or
in any manner seeks relief through any suit arising out of, based upon or
relating to any of the Claims released hereunder, or in any manner asserts
against the Releasees any of the Claims released hereunder, then such Seller
will pay to the Releasees against whom such claim(s) is asserted all damages
incurred by such Releasees in defending or otherwise responding to said Claim.

Section 4.5Use of Intellectual Property

.

Each Seller acknowledges that from and after the Closing, the name “Realtime
Digital Innovations” and all similar or related names, marks and logos (all of
such names, marks and logos being the “Company Marks”) shall be indirectly owned
by the Purchaser (through the Company), that no Seller shall have any rights in
the Company Marks and that no Seller will contest the ownership or validity of
any rights of the Purchaser in or to the Company Marks. From and after the
Closing, no Seller shall use any of the Company Intellectual Property except in
fulfilling his or its obligations to the Business pursuant to the Employment
Agreements.

Section 4.6Working Capital

.

In the event that the Company’s Working Capital as of the Effective Date is less
than zero dollars ($0), the Buyer shall be entitled to indemnification in an
amount equal to the absolute value of the Company’s Working Capital as of the
Effective Date, to be paid in accordance with the provisions of Article VI
hereto.

Article V
Tax Matters

Section 5.1Tax Indemnification

.  

The Sellers shall jointly and severally indemnify and hold harmless the
Purchaser Indemnified Parties from and against any and all Losses arising out of
or resulting from: (i) any Taxes imposed on or assessed against the Company with
respect to a Pre-Closing Period (determined, in the case of a Straddle Period,
in accordance with Section 5.6); (ii) any Taxes of another Person that are the
responsibility of the Company (A) as a result of having been a member of an
affiliated, consolidated, combined or unitary Tax group on or prior to the
Closing Date, (B) by operation of Law, (C) as a transferee or successor or (D)
by contract entered into prior to the Closing; (iii) any Taxes imposed on or
assessed against the Company by reason of any breach of any of the
representations and warranties contained in Section 2.9; (iv) any Taxes that are
imposed on Purchaser or any of its Affiliates as a result of the failure to
withhold the correct amount of Taxes from any amount payable to Sellers pursuant
to this agreement; and (v) any Transfer Taxes that are the responsibility of the
Sellers pursuant to Section 5.7.  

Section 5.2Tax Returns

.  

-20-

--------------------------------------------------------------------------------

 

(a)After the Closing, Sellers shall prepare, or cause to be prepared, at their
sole cost and expense, all Tax Returns of the Company for all Pre-Closing
Periods (other than Straddle Periods), in each case, the due date of which
(taking into account extensions of time to file) is after the Closing Date, but
only if not filed prior to the Closing Date (the "Seller Returns").  Sellers
shall submit each such Seller Return (other than a Pass-Through Income Tax
Return of the Company) to Purchaser at least twenty (20) days prior to the due
date of such Seller Return (taking into account any extensions of time to file)
for Purchaser's approval, which approval shall not be unreasonably withheld,
conditioned or delayed.  

(b)Purchaser shall prepare, or cause to be prepared, all Tax Returns of the
Company for all Straddle Periods, in each case, the due date of which (taking
into account extensions of time to file) is after the Closing Date (the
"Purchaser Returns").  Purchaser shall submit each such Purchaser Return
(together with a statement certifying the amount of Tax shown on such Tax Return
that are the responsibility of the Sellers pursuant to Section 5.1) to Sellers
at least twenty (20) days prior to the due date of such Purchaser Return (taking
into account any extensions of time to file) for Sellers' approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Sellers
shall pay to Purchaser the amount of Taxes shown as due on such Tax Return that
are the responsibility of Sellers pursuant to Section 5.1 no fewer than five (5)
business days prior to the due date of any such Straddle Period Tax Return.

(c)All Tax Returns prepared under Section 5.2(a) and Section 5.2(b) shall be
prepared and filed in a manner consistent with the past procedures and practices
and accounting methods of the Company and this Article V, in each case, unless a
different treatment is otherwise required by applicable Law. To the extent
permitted by Tax Law, the parties will elect out of the Partnership Audit Rules
under Section 6221(b) of the Code (or any other corresponding or similar
provision of state or local Law).

(d)If Sellers and Purchaser are unable to resolve any disagreements with respect
to a Tax Return that is prepared pursuant to Section 5.2(a) or Section 5.2(b),
including any disputes as to (i) whether Sellers or Purchaser is unreasonably
withholding, conditioning or delaying its approval with respect to a Tax Return,
or (ii) whether a Tax Return is prepared in a manner consistent with the past
procedures and practices and accounting methods, in each case, within five (5)
days of the due date of the applicable Tax Return, any such dispute shall be
resolved by the Accounting Firm, whose determination shall be final and binding
upon the Sellers and Purchaser and not subject to review by a court or other
tribunal absent manifest error. The fees, costs and expenses of the Accounting
Firm in resolving any such dispute shall be borne equally by Purchaser, on the
one hand, and Sellers, on the other hand. If any such dispute is not resolved
prior to the due date of the applicable Tax Return (taking into account any
applicable extensions), such Tax Return shall be filed in the manner the Person
preparing the applicable Tax Return deems correct without prejudice to the
resolution of such dispute; provided, that an amended Tax Return shall be filed
(and additional Taxes paid) if necessary to give effect to the decision of the
Accounting Firm.

Section 5.3Tax Contests.

-21-

--------------------------------------------------------------------------------

 

(a)After the Closing, Purchaser or Sellers, as applicable, shall promptly notify
the other in writing of the proposed assessment or the commencement of any Tax
audit or administrative or judicial proceeding or of any demand or claim which,
if determined adversely to the taxpayer or after the lapse of time, could be
grounds for indemnification under Section 5.1 or which relates to a Pass-Through
Income Tax Return.  Such notice shall contain factual information (to the extent
known to the party giving notice) describing the claim in reasonable detail and
shall include copies of any notice or other document received from any taxing
authority in respect of any such claim; provided, that the failure to so notify
the other Person of the claim shall not relieve the party from whom
indemnification is being sought of its obligations hereunder, except to the
extent that the party from whom indemnification is being sought is prejudiced by
such failure.

(b)In the case of a Tax audit or administrative or judicial proceeding (a
“Contest”) that relates to the Taxes of the Company for any Pre-Closing Period
(other than a Straddle Period), Sellers shall have the sole right, at Sellers’
expense, to control the conduct of such Contest; provided, that (i) if such
Contest relates to a Pass-Through Income Tax Return, then (A) Sellers shall
provide Purchaser with a timely and reasonably detailed account of each phase of
such Contest and (B) Sellers shall cause the Company (and its partnership
representative) to timely elect the application of Section 6226 of the Code (or
any other corresponding or similar provision of state or local Law) with respect
to any such imputed underpayment (if the Company fails to, or is ineligible make
the election described in ‎Section 6221(b) of the Code (or any other
corresponding or similar provision of state or local Law)) and (ii) if such
Contest relates to a Tax Return other than a Pass-Through Income Tax Return,
then (A) Sellers shall acknowledge in writing their indemnification obligations
with respect to the full amount of any liability that may arise as a result of
the Contest before Sellers may control such Contest within ten (10) days of
receipt of the notice described in Section 5.3(a), (B) Sellers shall elect to
control such Contest within the time period set forth in Section 5.3(d), (C)
Sellers shall defend diligently the interests of the Company is such Contest,
(D) Sellers shall provide Purchaser with a timely and reasonably detailed
account of each phase of such Contest and (E) if such Contest could reasonably
be expected to increase the Taxes of Purchaser or any of its Affiliates
(including the Company) in a Post-Closing Period, then (1) Purchaser shall be
entitled to participate (at its own expense) in such Contest, (2) Sellers shall
consult with Purchaser and offer Purchaser an opportunity to comment before
submitting any written materials prepared or furnished in connection with such
Contest, and (3) Sellers shall not settle such Contest without Purchaser’s prior
written consent (which shall not be unreasonably withheld, delayed or
conditioned).

(c)Purchaser shall have the right to control any Contest in respect of Taxes of
the Company for any Straddle Period; provided, that (i) Purchaser shall provide
Sellers with a timely and reasonably detailed account of each phase of such
Contest, (ii) Purchaser shall consult with Sellers before taking any significant
action in connection with such Contest, (iii) Purchaser shall consult with
Sellers and offer an opportunity to comment before submitting any written
materials prepared or furnished in connection with such Contest, (iv) Sellers
shall be entitled to participate (at the Sellers’ own expense) in such Contest,
and (v) Purchaser shall not settle such Contest without Sellers’ prior written
consent (which shall not be unreasonably withheld, delayed or conditioned).

-22-

--------------------------------------------------------------------------------

 

(d)If Sellers elect to direct a Contest, Sellers shall, within ten (10) days of
receipt of the notice described in Section 5.3(a), notify Purchaser of its
intent to do so, and Purchaser shall cooperate and shall cause the Company to
fully cooperate, at Sellers’ expense, in each phase of such Contest.

(e)Notwithstanding anything in this Agreement to the contrary, Purchaser shall
have the exclusive right to control (i) any Contest in respect of the Company
not described in Section 5.3(b) or Section 5.3(c) and (ii) any Contest described
in Section 5.3(b) (other than a Contest relating to a Pass-Through Income Tax
Return) if (1) Purchaser notifies Sellers in writing that Purchaser is waiving
its right to indemnification pursuant to Section 5.1 with respect to Taxes
imposed as a result of the resolution of such Contest, (2) Sellers fail to
acknowledge in writing their indemnification obligations with respect to the
full amount of any liability that may arise as a result of the Contest within
ten (10) days of receipt of the notice described in Section 5.3(a), (3) Sellers
fails to elect to, or elects not to, defend any such Contest within the time
period set forth in Section 5.3(d) or (4) Sellers fail to diligently defend such
Contest.

(f)Notwithstanding anything to the contrary in this Agreement, this Section 5.3
shall control with respect to any Contest.

Section 5.4Refunds; Amendments.

(a)The Sellers shall be entitled to any Tax refunds (including any interest
received from a Governmental Entity in respect thereof) that are received by
Purchaser or the Company and any amounts credited against Tax in lieu of a
refund to which Purchaser or the Company become entitled that relate to the
Company for all Pre-Closing Periods, and Purchaser shall, or shall cause the
Company to, pay the amount of any such refund or credit (net of any
out-of-pocket fees and expenses (including Taxes) incurred by Purchaser or any
of its Affiliates in obtaining such refund) within fifteen (15) days after
receipt of such refund or to the filing of the applicable Tax Return where any
such credit was utilized by Purchaser or the Company.  

(b)Purchaser shall use its commercially reasonable efforts to cooperate, and
cause the Company to use its commercially reasonable efforts to cooperate, in
obtaining any refund that the Sellers reasonably believes should be available,
including through filing appropriate amended Tax Returns with the applicable
Governmental Entities; provided that any amended Tax Returns shall not be filed
without Purchaser’s prior written consent (which shall not be unreasonably
withheld, delayed or conditioned) and all positions on such filings be
supportable at a “more likely than not” (or higher) level of comfort.  Any
reasonable out-of-pocket expenses incurred by Purchaser or the Company in
connection with such activities shall be reimbursed by the Sellers within
fifteen (15) days of written notice by Purchaser or the Company of such expense.

(c)Purchaser shall not file or cause to be filed, any amended Tax Return for the
Company for any Tax period beginning prior to the Closing Date without the
consent of the Sellers, which shall not be unreasonably withheld, conditioned or
delayed.

-23-

--------------------------------------------------------------------------------

 

Section 5.5Tax Cooperation

.  The Sellers and Purchaser shall cooperate fully, as and to the extent
reasonably requested by any other party, in connection with the preparation and
filing of Tax Returns pursuant to Section 5.2 and any audit, litigation or other
proceeding with respect to Taxes and the computation and verification of any
amounts paid or payable under Section 5.2 (including any supporting work papers,
schedules and documents).  Such cooperation shall include the retention and
(upon the other party's request) the provision, as promptly as practicable, of
records and information (including access to books and records) which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Company
shall retain all books and records with respect to Tax matters pertinent to the
Company relating to any Tax periods and shall abide by all record retention
agreements entered into with any taxing authority, and shall give the Sellers
and Purchaser reasonable written notice prior to transferring, destroying or
discarding any such books and records prior to the expiration of the applicable
statute of limitations for that tax period, and if Purchaser so requests, the
Company shall allow Purchaser to take possession of such books and records
rather than destroying or discarding such books and records.  Any information
obtained under this Section 5.5 shall be kept confidential except (i) as may be
necessary in connection with the filing of Tax Returns or claims for refund or
in conducting an audit or other proceeding, or (ii) with the consent of the
Sellers or Purchaser, as the case may be.

Section 5.6Computation of Liabilities

.  For purposes of this Agreement, in the case of any Straddle Period, (i) Taxes
imposed on a periodic basis (such as real property Taxes) of the Company shall
be allocated between the Pre-Closing Period and the Post-Closing Period pro rata
on the basis of the number of days in such period, and (ii) Taxes based on or
measured by income, gross or net sales, or payments and receipts (other than
periodic Taxes) of the Company for the Pre-Closing Period shall be computed as
if such taxable period ended as of the close of business on the day prior to the
Closing Date. Any refund for a Straddle Period shall be allocated in accordance
with this Section 5.6 based on the type of Tax to which such refund relates.

Section 5.7Transfer Taxes

.  All Tax Returns with respect to Transfer Taxes incurred in connection with,
or as a consequence of, this Agreement or any transaction contemplated hereby
shall be timely filed by the party responsible for such filing under applicable
Legal Requirements, and all such Transfer Taxes (and all reasonable
out-of-pocket costs for preparation of such Tax Returns) shall be borne by the
Sellers.  Purchaser and the Sellers shall reasonably cooperate to reduce or
eliminate any Transfer Taxes to the extent permitted by applicable Legal
Requirements.

Section 5.8Tax Treatment and Allocation.

(a)Purchaser and Sellers agree that the purchase and sale of the Membership
Interests pursuant to this Agreement shall be treated for U.S. federal and
applicable state and local income tax purposes as (i) a sale by Sellers of the
Membership Interests and (ii) a purchase by Purchaser of the assets of the
Company pursuant to Revenue Ruling 99-6, 1999-1 C.B. 432.  Purchaser (for itself
and on behalf of the Company) and each Seller shall

-24-

--------------------------------------------------------------------------------

 

file all Tax Returns (including amended returns and claims for refund) and
information reports and returns in a manner consistent with such treatment.

(b)Within sixty (60) days after the Closing Date, Purchaser shall provide the
Sellers with an allocation of the sum of the Purchase Price and any other items
that are treated as additional consideration for U.S. federal income tax
purposes among the assets of the Company in accordance with Section 1060 of the
Code and the Regulations promulgated thereunder for the Purchaser’s review and
comment (the “Allocation”).  If the Sellers do not provide any comments to the
Purchaser in writing within thirty (30) days following delivery by the Purchaser
of the Allocation, then the Allocation proposed by the Purchaser shall be deemed
to be final and binding, absent manifest error.  If, however, the Sellers submit
written comments to the Purchaser within such thirty (30) day period, the
Purchaser and the Sellers shall negotiate in good faith to resolve any
differences within twenty (20) days.  If the Purchaser and the Sellers are
unable to reach a resolution within such twenty (20) day period, then all
remaining disputed items shall be submitted for resolution by the Accounting
Firm, which shall make a final determination as to the disputed items within
thirty (30) days after such submission, and such determination shall be final,
binding and conclusive on the Sellers and the Purchaser.  The fees and
disbursements of the Accounting Firm shall be shared equally between the
Sellers, on the one hand, and the Purchaser, on the other hand.  Upon any
subsequent adjustments to the sum of the Purchase Price and any other items that
are treated as additional consideration for Tax purposes, the Purchaser shall
prepare an updated Allocation in a manner consistent with this Section
5.8(b).  For all applicable Tax purposes, the Purchaser and the Sellers agree
that the transactions contemplated by this Agreement shall be reported in a
manner consistent with the Allocation, and that neither of them will take any
position inconsistent with the Allocation in any Tax Return, in any refund
claim, in any litigation, or otherwise.    

Section 5.9Payments.

(a)Other than as otherwise set forth in this Article V (including
Section 5.2(b)), and subject to Section 6.5, any indemnification or other amount
required to be paid pursuant to this Article V shall be made within ten (10)
Business Days of entry into a closing or settlement agreement with any
applicable Governmental Entity, a final decision by any court having
jurisdiction where all rights to object or appeal from the decision have been
exhausted or are expired, or a final disposition of a refund claim with respect
to the matter giving rise to such indemnification or other amount.

Section 5.10Conflict and Survival

.  

The covenants and agreements of the parties set forth in this Article V and the
representations and warranties of the Sellers in Section 2.9 shall survive until
ninety (90) days after the expiration of the applicable statute of limitations
for the Tax liabilities in question (giving effect to valid extensions granted
prior to the Closing).  Except as provided for in Section 6.4, Section 6.5 and
Section 6.6, this Article V shall exclusively govern all matters relating to
Taxes.

-25-

--------------------------------------------------------------------------------

 

Section 5.11Adjustment to Purchase Price

.  

For all Tax purposes, unless otherwise required by applicable Legal
Requirements, any indemnification payments under Article VI or any payments made
under this Article V shall be treated as an adjustment to the Purchase Price.

Article VI
INDEMNIFICATION

Section 6.1Survival of Representations and Warranties

.

(a)The representations and warranties of the Sellers contained in this Agreement
(other than the representations in Section 2.9 which are dealt with in Article
V) shall survive the Closing until the date that is one (1) year following the
Closing Date; provided, however, that (i) the representations and warranties
made pursuant to Section 2.1 (Organization and Qualification), Section 2.2
(Authority and Enforceability), Section 2.3 (Government Approvals and Consents),
Section 2.4 (No Conflicts), Section 2.5 (Company Capital Structure), Section 2.6
(Subsidiaries) and Section 2.16 (Litigation) (together, the “Seller Fundamental
Representations and Warranties”) shall survive indefinitely.  Neither the period
of survival nor the liability of each Seller with respect to such Seller’s
representations and warranties shall be reduced by any investigation made at any
time by or on behalf of Purchaser.  If written notice of a claim has been given
by Purchaser to the Sellers prior to the expiration of the applicable
representations and warranties or indemnification, then the relevant
representations and warranties or indemnification shall survive, as to such
claim, until such claim has been finally resolved.

(b)The representations and warranties of Purchaser contained in this Agreement
shall survive the Closing until the date that is one (1) year following the
Closing; provided, however, that the representations and warranties made
pursuant to Section 3.1 (Organization) and Section 3.2 (Authority and
Enforceability) (together, the “Purchaser Fundamental Representations and
Warranties”) shall survive indefinitely.  Neither the period of survival nor the
liability of Purchaser with respect to Purchaser’s representations and
warranties shall be reduced by any investigation made at any time by or on
behalf of the Sellers.  If written notice of a claim has been given prior to the
expiration of the applicable representations and warranties by the Sellers to
Purchaser, then the relevant representations and warranties shall survive, as to
such claim, until such claim has been finally resolved.

Section 6.2Indemnification by the Sellers

.  

Subject to the limitations set out in Section 6.1 (Survival of Representations
and Warranties), Purchaser and its Affiliates (which for the avoidance of doubt
includes the Company), officers, directors, employees, agents, representatives,
successors and assigns (each a “Purchaser Indemnified Party”) shall be
indemnified and held harmless by the Sellers on a joint and several basis for
and against any and all liabilities, losses, damages, claims, costs and
expenses, interest, awards, judgments and penalties (including reasonable
attorneys’ and consultants’ fees and expenses) actually suffered or incurred by
them (including any Action brought or otherwise initiated by any of them)
(hereinafter a “Loss”), arising out of or resulting from:

-26-

--------------------------------------------------------------------------------

 

(a)any breach of or inaccuracy in any representation or warranty of a Seller
contained in this Agreement (other than a breach of or inaccuracy in any
representation or warranty in Section 2.9 (Taxes), which shall be indemnifiable
under Section 5.1); or

(b)the breach of any covenant or agreement by a Seller contained in this
Agreement.

To the extent that the Sellers’ undertakings set forth in this Section 6.2 may
be unenforceable, the Sellers shall jointly and severally contribute the maximum
amount that it is permitted to contribute under applicable Legal Requirements to
the payment and satisfaction of all Losses incurred by the Purchaser Indemnified
Parties.

Section 6.3Indemnification by Purchaser

.  

The Sellers and their Affiliates, officers, directors, employees, agents,
representatives, successors and assigns (each a “Seller Indemnified Party”)
shall be indemnified and held harmless by Purchaser for and against any and all
Losses arising out of or resulting from:

(a)any breach of or inaccuracy in any representation or warranty of Purchaser
contained in this Agreement; or

(b)the breach of any covenant or agreement by Purchaser contained in this
Agreement.

To the extent that Purchaser’s undertakings set forth in this Section 6.3 may be
unenforceable, Purchaser shall contribute the maximum amount that it is
permitted to contribute under applicable Legal Requirements to the payment and
satisfaction of all Losses incurred by the Seller Indemnified Parties.

Section 6.4Limits on Indemnification

.  

Notwithstanding anything to the contrary contained in this Agreement, the
maximum aggregate liability of Sellers for indemnification pursuant to this
Agreement, including attorney’s fees, costs and interests, shall not exceed the
sum of the Final Closing Payment and the Guaranteed Payment.

Section 6.5Notice of Loss; Third Party Claims

.  

(a)(i) An Indemnified Party shall give the Indemnifying Party written notice (a
“Claim Notice”) of any matter that an Indemnified Party has determined has given
or could give rise to a right of indemnification under this Agreement (an
“Indemnification Claim”), within sixty (60) days of such determination, stating
the amount of the Loss suffered, or which may be suffered (which may be a good
faith estimate thereof but which shall state in reasonable detail the basis for
the amount or estimate thereof) by the Indemnified Party (the “Claimed Amount”),
and method of computation thereof, and containing a reference to the provisions
of this Agreement in respect of which such right of indemnification is claimed
or arises.  (ii) Within thirty (30) days of the Indemnifying Party’s receipt of
the Claim Notice or the Actual Claim Amount Notice (as defined below) (the
“Notice Period”), the Indemnifying Party may accept or object to the

-27-

--------------------------------------------------------------------------------

 

Indemnification Claim (in its entirety or in part) by sending written notice of
such acceptance or objection to Indemnified Party.  In the event that the
Indemnifying Party so objects by sending a notice of objection (the “Notice of
Objection”), such notice shall set forth, in reasonable detail, the basis for
such objection and the portion of the Claimed Amount to which the Indemnifying
Party objects in respect of the Claim Notice or the Actual Claim Amount
Notice.  Failure by the Indemnifying Party to deliver a Notice of Objection
conforming to the foregoing requirements to Indemnified Party during the Notice
Period shall be deemed an acceptance of the Indemnification Claim in the full
amount of the Actual Claim Amount (as defined below). (iii) In the event of an
acceptance of an Indemnification Claim in its entirety, Indemnifying Party shall
pay to the Indemnified Party the Claimed Amount in accordance with Section 6.6,
and in the event of an acceptance of an Indemnification Claim in part,
Indemnifying Party shall pay to the Indemnified Party the portion of the Claimed
Amount so accepted in accordance with Section 6.6. If the Claimed Amount is an
estimate of the Actual Claim Amount, then (A) if the Claimed Amount received by
Indemnified Party is greater than the Actual Claim Amount, then Indemnified
Party shall promptly so notify the Indemnifying Party and deliver to the
Indemnifying Party in immediately available funds to an account designated in
writing by the Indemnifying Party the portion of the Claimed Amount which
exceeds the Actual Claim Amount and (B) if the Claimed Amount received by
Indemnified Party is less than the Actual Claim Amount, then Indemnified Party
shall give written notice (in the case of (A) or (B), the “Actual Claim Amount
Notice”) of the Actual Claim Amount to the Indemnifying Party, which notice
shall (x) contain evidence (in reasonable detail) demonstrating the Actual Claim
Amount and (y) be subject to the terms hereof with respect to the final
determination of the Actual Claim Amount. After a final determination of the
Actual Claim Amount, Indemnifying Party shall pay to the Indemnified Party the
amount by which the Actual Claim Amount exceeds the Claimed Amount, less any
portion thereof previously paid hereunder, in accordance with Section 6.6. The
“Actual Claim Amount” shall be the actual Losses suffered by an Indemnified
Party, when finally determined in accordance with the terms
hereof.  Notwithstanding the foregoing, any dispute arising in connection with
this Section 6.5 with respect to the determination of the Actual Claim Amount
shall be limited to the final determination of the Actual Claim Amount and shall
not involve the underlying Indemnification Claim. (iv) In the event that the
Indemnifying Party timely delivers a conforming Notice of Objection to
Indemnified Party during the Notice Period, no amount shall be payable by the
Indemnifying Party to the Indemnified Party of any of the Claimed Amount
specified in the Notice of Objection except in accordance with (A) a subsequent
written agreement between the Indemnifying Party and Indemnified Party or (B) a
final order or determination by a court of competent jurisdiction.  

(b)If an Indemnified Party shall receive notice of any Action, demand or
assessment (other than any Action, demand or assessment for Taxes covered by
Section 5.3) (each, a “Third Party Claim”) against it or which may give rise to
a claim for Loss under this Article VI, within thirty (30) days of the receipt
of such notice, the Indemnified Party shall give the Indemnifying Party notice
of such Third Party Claim; provided, however, that the failure to provide such
notice shall not release the Indemnifying Party from any of its obligations
under this Article VI except to the extent that the Indemnifying Party is
prejudiced by such failure and shall not relieve the Indemnifying Party from any
other obligation or liability that it may have to any Indemnified Party
otherwise than under this Article VI.  If the Indemnifying Party acknowledges in
writing its obligation to indemnify the Indemnified Party hereunder against any
Losses that may result from such Third Party Claim, then the Indemnifying Party
shall be entitled to assume and

-28-

--------------------------------------------------------------------------------

 

control the defense of such Third Party Claim at its expense and through counsel
of its choice if it gives notice of its intention to do so to the Indemnified
Party within ten (10) days of the receipt of notice from the Indemnified Party
of such Third Party Claim; provided, however, that if there exists or is
reasonably likely to exist a conflict of interest that would make it
inappropriate in the judgment of the Indemnified Party in its reasonable
discretion for the same counsel to represent both the Indemnified Party and the
Indemnifying Party, then the Indemnified Party shall be entitled to retain its
own counsel in each jurisdiction for which the Indemnified Party reasonably
determines counsel is required, at the expense of the Indemnifying Party.  In
the event that the Indemnifying Party exercises the right to undertake any such
defense against any such Third Party Claim as provided above, the Indemnified
Party shall cooperate with the Indemnifying Party in such defense and make
available to the Indemnifying Party, at the Indemnifying Party’s expense, all
witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
is reasonably required by the Indemnifying Party.  Similarly, in the event the
Indemnified Party is, directly or indirectly, conducting the defense against any
such Third Party Claim, the Indemnifying Party shall cooperate with the
Indemnified Party in such defense and make available to the Indemnified Party,
at the Indemnifying Party’s expense, all such witnesses, records, materials and
information in the Indemnifying Party’s possession or under the Indemnifying
Party’s control relating thereto as is reasonably required by the Indemnified
Party.  No such Third Party Claim, other than a Third Party Claim limited to
monetary damages which will be satisfied in full by the Indemnifying Party, may
be settled by the Indemnifying Party without the prior written consent of the
Indemnified Party, such consent not to be unreasonably withheld.

Section 6.6Payment of Indemnification Claims

.  

(a)Except as otherwise set forth in this Section 6.6 and except for any claims
for indemnification under Section 5.1, which shall be subject to the rules set
forth in Section 5.9, the payment of any amount payable pursuant to Section 6.5
shall be made in immediately available funds within ten (10) business days
following the final determination of such Claim to an account designated in
writing by the Indemnified Party.

(b)Purchaser and the Sellers acknowledge and agree that with respect to any
Losses a Purchaser Indemnified Party shall seek under Article V or this Article
VI, it shall seek such amount (i) first, against available amounts under the
Holdback Amount, subject to and in accordance with the terms of Article V or
this Article VI, and (ii) second, against available amounts payable under the
Milestone Payments or Guaranteed Payment, as applicable, prior to seeking any
amount directly from the Sellers.

(c)In the event that the Holdback Amount remaining, if any, is insufficient to
satisfy in whole the amount to be paid to a Purchaser Indemnified Party by the
Sellers in accordance with Section 6.4, Purchaser shall deduct from the
Milestone Payments or Guaranteed Payment payable, if any and as applicable, the
amount in excess of the available Holdback Amount remaining. If the amount being
paid hereby is an estimate of the Actual Claim Amount, then (A) if the Claimed
Amount received by Purchaser by deduction from the Milestone Payment or
Guaranteed Payment is greater than the Actual Claim Amount, then Purchaser shall
promptly deliver to the Sellers in immediately available funds to an account
designated in writing by the Sellers (if after settlement of the applicable
Milestone Payment or Guaranteed Payment under

-29-

--------------------------------------------------------------------------------

 

Section 1.2) or credit to the applicable Milestone Payment or Guaranteed
Payment, the portion of the Claimed Amount which exceeds the Actual Claim Amount
and (B) if the Claimed Amount received by Purchaser is less than the Actual
Claim Amount, then Purchaser shall deduct from the applicable Milestone Payment
or Guaranteed Payment the amount by which the Actual Claim Amount exceeds the
Claimed Amount, less any portion thereof previously paid hereunder (or if after
settlement of the Milestone Payment or Guaranteed Payment under Section 1.2,
Purchaser shall proceed otherwise under this Article VI). Any amount due to a
Purchaser Indemnified Party other than Purchaser and deducted from the Milestone
Payment or Guaranteed Payment in accordance with the terms hereof shall be paid
over to the respective Purchaser Indemnified Party by Purchaser and the Sellers
shall not have any further obligation or liability therefor.

(d)Should the Holdback Amount and Milestone Payments or Guaranteed Payment, as
applicable, remaining, if any, be insufficient to satisfy in whole the amount to
be paid to a Purchaser Indemnified Party by the Sellers in accordance with
Section 6.5, then the Sellers shall, within ten (10) business days following the
final determination of such Claim, pay to Purchaser such shortfall in cash.

(e)The provisions of Section 6.6(c) and (d) allowing for the indemnification
obligations of the Sellers to be satisfied from the Milestone Payments or
Guaranteed Payment, as applicable shall apply mutatis mutandis to any
indemnification obligations of the Sellers under Article V.

Section 6.7No Duplication

.  

For greater certainty, the indemnities provided for in this Article VI shall be
without duplication of the indemnities provided for in Article V, such that
Article V shall constitute the sole indemnities of the Sellers with respect to
Taxes and no indemnification with respect to Taxes shall be provided pursuant to
this Article VI.

Article VII
GENERAL PROVISIONS

Section 7.1Notices

.  

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally or by commercial messenger or courier
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with acknowledgment of complete transmission) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice or, if specifically provided for elsewhere in this
Agreement, by email); provided, however, that notices sent by mail will not be
deemed given until received:

(a)if to Purchaser, to:

Faneuil, Inc.

2 Eaton Street, Suite 1002

Hampton, VA 23669

Attn: Anna Van Buren

-30-

--------------------------------------------------------------------------------

 

Email: anna.vanburen@faneuil.com


with a copy (which will not constitute notice) to:

Shearman & Sterling LLP

1460 El Camino Real, Floor 2

Menlo Park, CA 94025

Attn: Chris Forrester

Email: chris.forrester@shearman.com

 

(b)if to the Sellers, to:

Richard A. Veed

838 South Garfield St

Hinsdale, IL 60521

Email: theveeds@gmail.com

 

Gregg L. Antenen

22816 Pilcher Rd.

Plainfield, IL 60544

Email: gantenen@realtimedi.com

 

Sean P. Murphy

2616 Crooked Stick Ln

Mount Pleasant, SC 29466

Email: smurphy@realtimedi.com

 

Section 7.2Interpretation

.  When a reference is made in this Agreement to an Annex, Exhibit or Schedule,
such reference shall be to an Annex, Schedule or Exhibit to this Agreement
unless otherwise indicated.  When a reference is made in this Agreement to an
Article or a Section, such reference shall be to an Article or a Section of this
Agreement unless otherwise indicated.  The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.”  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  The parties hereto agree that
they have been represented by counsel during the negotiation and execution of
this Agreement and, therefore, waive the application of any law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document.

Section 7.3Entire Agreement

.  This Agreement, Annex A hereto, the Exhibits and Schedules hereto, the
Disclosure Schedule, the Related Agreements, and the documents and instruments
and other agreements among the parties hereto referenced herein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings both written and
oral among the parties with respect to the subject matter hereof, and are not
intended to confer upon any other person any rights or remedies hereunder.

-31-

--------------------------------------------------------------------------------

 

Section 7.4Assignment

.  This Agreement shall not be assigned, by operation of law or otherwise,
except that Purchaser may assign its rights and delegate its obligations
hereunder to (i) its Affiliates as long as Purchaser remains ultimately liable
for all of Purchaser’s obligations hereunder, and (ii) to the purchaser of all
or substantially all of the assets of the Purchaser, including by merger.

Section 7.5Amendment; Waiver

.  No provision of this Agreement may be amended or waived unless by execution
of an instrument in writing signed on behalf of the party against whom
enforcement is sought.

Section 7.6Severability

.  In the event that any provision of this Agreement or the application thereof
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Agreement will continue in full force
and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto.  The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.

Section 7.7Other Remedies

(a).  The liability of any party under Article V and Article VI will be in
addition to, and not exclusive of, any other liability that such party may have
at law or in equity based on such party’s fraudulent acts or omissions, or
Willful and Intentional Breach.  Notwithstanding anything to the contrary
contained in this Agreement, none of the provisions set forth in this Agreement,
including the provisions set forth in Article V and Article VI, shall be deemed
a waiver by any party to this Agreement of any right or remedy which such party
may have at law or in equity based on any other party’s fraudulent acts or
omissions or Willful and Intentional Breach, nor will any such provisions limit,
or be deemed to limit (i) the amounts of recovery sought or awarded in any such
claim for fraud or Willful and Intentional Breach, (ii) the time period during
which a claim for fraud or Willful and Intentional Breach may be brought or
(iii) the recourse which any such party may seek against another party with
respect to a claim for fraud or Willful and Intentional Breach.

Section 7.8Governing Law

.  This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

Section 7.9Exclusive Jurisdiction

.  Each of the parties hereto irrevocably and unconditionally consents and
submits to the exclusive jurisdiction and venue of the federal or state courts
located in the Borough of Manhattan of The City of New York in connection with
any matter arising out of, based upon or relating to this Agreement, the
Transactions or any other matters contemplated herein.  Each party agrees not to
commence any legal proceedings related hereto except in such courts.  The
parties hereto irrevocably consent to the service of process out of any of the
aforementioned courts in any such action or proceeding by the delivery of copies
thereof by overnight courier to the address for such party to which notices are
deliverable hereunder.  Any such service of process shall be effective upon
delivery.  Nothing herein shall affect the right to serve process in any other

-32-

--------------------------------------------------------------------------------

 

manner permitted by applicable law.  The parties hereto hereby waive any right
to stay or dismiss any action or proceeding under or in connection with this
Agreement brought before the foregoing courts on the basis of (i) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason, or that it or any of its property is immune from the above-described
legal process, (ii) that such action or proceeding is brought in an inconvenient
forum, that venue for the action or proceeding is improper or that this
Agreement may not be enforced in or by such courts, or (iii) any other defense
that would hinder or delay the levy, execution or collection of any amount to
which any party hereto is entitled pursuant to any final judgment of any court
having jurisdiction.

Section 7.10Waiver of Jury Trial

.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS
OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

Section 7.11Counterparts

.  This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart.  The exchange of a fully executed Agreement (in counterparts
or otherwise) by electronic transmission in .PDF format or by facsimile shall be
sufficient to bind the parties to the terms and conditions of this Agreement.

***

 

 

-33-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

PURCHASER:

FANEUIL, INC.

 

By:

/s/ Anna Van Buren             .
Name: Anna Van Buren
Title: President and CEO

 

SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

Sellers:

/s/ Gregg L. Antenen

GREGG L. ANTENEN

 

 

 

/s/ Richard A. Veed

RICHARD A. VEED

 

 

 

/s/ Sean P. Murphy

SEAN P. MURPHY

SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

ANNEX A
DEFINED TERMS

“Accounting Firm” shall mean an accounting firm mutually acceptable to
Purchaser, on the one hand, and the Sellers, on the other hand; provided, that
if Purchaser and the Sellers are unable to agree on the choice of an accounting
firm, they will each select a regionally-recognized accounting firm, and such
selected firms will jointly select a third regionally-recognized accounting
firm.

“Action” shall mean any action, suit, claim, complaint, litigation,
investigation, audit, proceeding, arbitration or other similar dispute.

“Affiliate” of any Person shall mean another Person that directly, or indirectly
through one of more intermediaries, controls, is controlled by or is under
common control with, such first Person.

“Benefit Plan” means any Plan (i) maintained by the Company or any Affiliate of
the Company, (ii) to which the Company or any Affiliate of the Company
contributes or has contributed, or (iii) with respect to which the Company or
any Affiliate of the Company has incurred any liability, in each case in respect
of any Founder, employee, director, consultant (or beneficiary thereof) or
former employee, director or consultant (or beneficiary thereof) of the Company
or an Affiliate of the Company.

“Business” shall mean the business in which the Company is engaged, including
but not limited to development and delivery of workflow automation software.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Intellectual Property” shall mean the Owned Intellectual Property and
the Licensed Intellectual Property.

“Company IP Agreements” means all Contracts to which any of the Company is a
party or by which the Company is bound, and pursuant to which (i) any
Intellectual Property is licensed by the Company to any Person or (ii) any
Intellectual Property is licensed by any Person to the Company.

“Company IT Assets” shall mean any and all tangible or digital computer systems
(including software-as-a-service, hosting and similar services and computers,
screens, servers, workstations, routers, hubs, switches, networks, data
communications lines, technical data and hardware), Software and
telecommunications systems, and all associated documentation, in each case,
owned by or licensed or leased to the Company.

“Company Software” shall mean all Software owned by the Company and all other
Software, whether conceived, developed, created or owned by or on behalf of the
Company, the Sellers or a third Person, that is related to, or used or held for
use in the operation of the Company or the Business (including the Platform),
including all (a) Software used in any service offerings or products (including
Company IT Assets) made commercially available or otherwise distributed, or
currently under development, by or through the Company, including any and all

A-1

--------------------------------------------------------------------------------

 

websites operated by the Company, (b) Software intended for license to customers
and/or end users, and (c) Software, libraries, modules and other materials used
by the Company in the development, design, construction or testing of any of the
Software described in clause (a) or (b) above.

“Contract” shall mean any contract, mortgage, indenture, lease, covenant, plan,
insurance policy or other agreement, instrument, arrangement, understanding or
commitment, permit, concession, franchise, obligation or license, whether
written or oral, that is legally binding.

“Current Assets” means cash and cash equivalents, accounts receivable, inventory
and prepaid expenses, but excluding (a) the portion of any prepaid expense of
which Buyer will not receive the benefit following the Closing and (b) deferred
Tax assets, each as determined in accordance with GAAP applied using the same
accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Current Financials as if such accounts
were being prepared and audited as of a fiscal year end.

“Current Liabilities” means accounts payable, accrued Taxes and accrued
expenses, but excluding deferred Tax liabilities, Transaction Expenses and the
current portion of any Indebtedness of the Company, each as determined in
accordance with GAAP applied using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the Current Financials as if such accounts were being prepared and audited as of
a fiscal year end.

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently through the periods
involved.

“Governmental Entity” shall mean any court, arbitral body, administrative
authority or agency or commission or other federal, state, province, county,
local or other political subdivision thereof, or other foreign governmental
authority, instrumentality, agency or commission.

“Indebtedness” shall mean, without duplication:  (i) all liabilities for
borrowed money, whether current or funded, secured or unsecured, all obligations
evidenced by bonds, debentures, notes or similar instruments, and all
liabilities in respect of mandatorily redeemable or purchasable equity interests
or securities convertible into equity interests; (ii) all liabilities for the
deferred purchase price of property or services, which are required to be
classified and accounted for under GAAP as liabilities; (iii) all liabilities
which are, and to the extent required, to be classified and accounted for under
GAAP as capital leases; and (iv) all interest, fees, change of control payments,
prepayment premiums and other expenses owed with respect to the indebtedness
referred to in clauses (i) through (iii) above.

“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

“Indemnifying Party” means the Sellers pursuant to Section 5.1 or Section 6.2 or
Purchaser pursuant to Section 6.3, as the case may be.

A-2

--------------------------------------------------------------------------------

 

“Intellectual Property” shall mean, collectively, in any and all jurisdictions
throughout the world, all (a) inventions and discoveries (whether or not
patentable or reduced to practice), all improvements thereto and all patents,
patent applications, invention disclosures, industrial designs and statutory
invention registrations, including reissues, divisionals, continuations,
continuations-in-part, extensions and reexaminations thereof, (b) trademarks,
service marks, domain names, trade dress, logos, trade names, corporate names,
social media handles or other identifiers and other identifiers of source or
goodwill, including registrations and applications for registration thereof and
including the goodwill symbolized thereby or associated therewith, (c) mask
works, moral rights and copyrights (whether registered or unregistered),
including copyrights in Software, and registrations, renewals and applications
for registration thereof, (d) confidential or proprietary information, including
trade secrets, know-how, techniques, data, designs, drawings, business and
marketing information, customer and supplier lists, database rights and
invention rights, and all rights to limit the use or disclosure thereof, (e)
rights of publicity, (f) Software, (g) all rights in any of the foregoing
provided by international treaties and conventions, (h) any documents or other
tangible media containing any of the foregoing and (i) all rights to bring an
action for past, present and future infringement, misappropriation or other
violation of rights and to receive damages, proceeds or other legal or equitable
protections and remedies with respect to any of the foregoing.

“Knowledge” shall mean, with respect to the Sellers, the actual knowledge of
Antenen, Veed, or Murphy, after due and diligent inquiry.

“Law” shall mean any national, federal, state, local, municipal, supranational
or foreign order, constitution, law, ordinance, rule, regulation, statute, code
or treaty, in each case promulgated by a Governmental Entity.

“Legal Requirement” shall mean any applicable U.S. or other federal, state,
province, local or other constitution, law, statute, ordinance, rule,
regulation, published administrative position, policy or principle of common
law, or any Order, in any case issued, enacted, adopted, promulgated,
implemented or otherwise put into legal effect by or under the authority of any
Governmental Entity.

“Licensed Intellectual Property” means all Intellectual Property that the
Company is granted a license to use or is otherwise permitted to use by any
Person pursuant to the Company IP Agreements.

“Lien” shall mean any lien, pledge, charge, claim, mortgage, assessment,
hypothecation, infringement, deed of trust, lease, option, right of first
refusal, preemptive right, easement, covenant, right of way, servitude, transfer
restriction, security interest, exclusive license or other encumbrance of any
kind or character whatsoever.

“Order” shall mean any order, judgment, injunction, ruling, edict, or other
decree, whether temporary, preliminary or permanent, enacted, issued,
promulgated, enforced or entered by any Governmental Entity.

“Owned Intellectual Property” means all Intellectual Property owned or
purportedly owned by the Company, including but not limited to the Company
Software.

A-3

--------------------------------------------------------------------------------

 

“Pass-Through Income Tax Return” means any Tax Return reporting the income of
the Company that is allocable to, and reportable as income of, the Company’s
direct or indirect equityholders under applicable Tax Law.  For the avoidance of
doubt, a Pass-Through Income Tax Return shall not include any Tax Return with
respect to which the Company itself is considered the entity that is legally
responsible for the payment of Tax shown as due on such Tax Return under
applicable Tax Law.

"Partnership Audit Rules" means the provisions of Subchapter C of Subtitle A,
Chapter 63 of the Code, as amended by the Bipartisan Budget Act of 2015, P.L.
114-74 (together with any subsequent amendments thereto, Treasury Regulations
promulgated thereunder, and published administrative interpretations thereof),
or any similar provisions or procedures established by any state or local Taxing
Authority.

“Permits” shall mean any licenses, permits, certificates, authorizations,
consents or orders of, or filings with, or any waiver of the foregoing, issued
by any Governmental Entity.

“Person” shall mean an individual or entity, including a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization, or a Governmental Entity
(or any department, agency, or political subdivision thereof).

“Personal Information” shall mean information about an identifiable individual.

“Plan” shall mean any bonus, incentive compensation, executive compensation,
deferred compensation, pension, profit sharing, employment, consulting,
retirement, stock purchase, stock option, stock ownership, stock appreciation
rights, phantom stock, leave of absence, layoff, vacation day or dependent care,
legal services, “cafeteria” or “flexible” benefit, life, health, medical,
dental, vision, hospitalization, prescription drug, accident or disability,
fringe benefit, insurance, severance, retention, salary continuation,
disability, death benefit, employee loan, educational assistance, employee
assistance, separation or other employee benefit plan, practice, policy or
arrangement of any kind, whether written or oral.

“Post-Closing Period” shall mean a taxable period that begins after the Closing
Date and the portion of a Straddle Period beginning on the first day following
the Closing Date and ending on the last day of the Straddle Period.

“Pre-Closing Period” shall mean a taxable period that ends on or before the
Closing Date and the portion of a Straddle Period beginning on the first day of
the Straddle Period and ending on the Closing Date.

“Privacy Law” shall mean all laws in any jurisdiction concerning the collection,
use, storage, processing, disclosure or protection of Personal Information
applicable to the Company or the Business, and all regulations promulgated and
guidance issued by Governmental Entities relating to the same.

“Process” shall mean any operation or set of operations which is performed upon
information, whether or not by automatic means, such as collection, recording,
organization, storage, adaptation or alteration, retrieval, consultation, use,
disclosure by transmission,

A-4

--------------------------------------------------------------------------------

 

dissemination or otherwise making available, alignment or combination, blocking,
erasure or destruction.

“Public Software” shall mean any Software that contains, or is derived in any
manner from, in whole or in part, any Software that is distributed as freeware,
shareware, open source Software (e.g., Linux) or similar licensing or
distribution models that (i) require the licensing or distribution of source
code to any Person, (ii) prohibit or limit the receipt of consideration in
connection with sublicensing or distributing any Software, (iii) except as
specifically permitted by applicable Law, allow any Person to decompile,
disassemble or otherwise reverse engineer any Software, or (iv) require the
licensing of any Software to any Person for the purpose of making derivative
works.

“Purchase Price” shall mean the sum of the Closing Payment, the Milestone
Payments and the Guaranteed Payment, each as subject to adjustments as set forth
herein.

“Related Agreements” shall mean the Employment Agreements, the Amended and
Restated Software Subscription Agreement and all other agreements and
certificates entered into by the Company or the Sellers in connection with the
Transactions.

“Software” shall mean all (i) computer programs, applications, frameworks,
systems and code, including software implementations of algorithms, models and
methodologies, program interfaces, source code and object code, and relevant
configurations, deployment, scripts and/or processes to build, test, deploy, run
and maintain the foregoing, (ii) Internet and intranet websites, databases and
compilations, including data and collections of data, whether machine-readable
or otherwise, (iii) development and design tools, library functions, application
program interfaces, and compilers, (iv) technology supporting websites, and the
contents and audiovisual displays of websites, (v) training data and associated
processes or artifacts for machine learning (or “artificial intelligence”)
algorithms used by any of the foregoing, and (vi) media, documentation and other
works of authorship, including user manuals and training materials, relating to
or embodying any of the foregoing or on which any of the foregoing is recorded;
including all software, know-how and/or trade secrets related to the
development, creation and determination of the “jump score” as used within the
Platform and/or any of the foregoing.

“Straddle Period” means any taxable period that begins on or before the Closing
Date and ends after the Closing Date.

“Tax” or “Taxes” shall mean any and all taxes, fees, levies or other
assessments, including federal, provincial, local, or foreign income, gross
receipts, excise, real or personal property, sales, withholding, social
security, occupation, use, service, service use, value added, license, net
worth, payroll, employee, withholding, occupation, health, unemployment or
employment insurance, workers compensation, government pension plan, franchise
or similar taxes, any “imputed underpayment” within the meaning of Section 6225
of the Code (or any similar provision of state or local Law) imposed by any
Governmental Entity, together with any interest, penalties or additions to tax
and additional amounts imposed with respect thereto, including any such amounts
due as a result of having been a member of any consolidated, combined unitary or
other group filing a Tax Return or by contract or similar agreement.

A-5

--------------------------------------------------------------------------------

 

“Tax Return” shall mean any report, return, document, declaration or other
information or filing (including the attached schedules) required to be supplied
to any Governmental Entity or jurisdiction (foreign or domestic) with respect to
Taxes, including any amendments thereof, claim for refund or declaration of
estimated Tax.

“Transactions” shall mean the purchase and sale of the Membership Interests, and
the other transactions contemplated by this Agreement.

“Transfer Taxes” shall mean all sales, transfer, recording or similar Taxes (but
for greater certainty excluding any and all income Taxes) incurred solely as a
result of the Transactions.

“Willful and Intentional Breach” shall mean, with respect to any party to this
Agreement, a failure by such party to perform or comply with any of its
covenants or agreements contained in this Agreement or a breach by such party of
any representation or warranty contained in this Agreement, that results from an
act or omission undertaken by such party with the Knowledge that such act or
omission would, or would reasonably be expected to, cause a material breach of
this Agreement by such party.

“Working Capital” means, as of the Effective Time, Current Assets less Current
Liabilities.

 

 

A-6

--------------------------------------------------------------------------------

 

Exhibit A

MEMBERSHIP INTEREST ASSIGNMENT AND ASSUMPTION

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Form of Employment Agreements

 

 

 